EXHIBIT 10.2

EXECUTION COPY


 

--------------------------------------------------------------------------------


 


 


 
AMENDED AND RESTATED FIVE-YEAR REVOLVInG CREDIT AGREEMENT
 
 
DATED AS OF JULY 14, 2005
 
 
among
 
AMEREN CORPORATION,
 
THE LENDERS FROM TIME TO TIME PARTIES HERETO
 
and
 
JPMORGAN CHASE BANK, N.A.,

as Administrative Agent
 
and
 
 
BARCLAYS BANK PLC,
as Syndication Agent
 
THE BANK OF NEW YORK,
THE BANK OF TOKYO MITSUBISHI, LTD. and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents


_____________________________________________________
J. P. MORGAN SECURITIES INC.
and


BARCLAYS CAPITAL,
as JOINT ARRANGERS AND BOOKRUNNERS
 
 
______________________________________________________________________________________________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[CS&M # 6700-547]




[[NYCORP:2516260v5:4432D:07/13/05--12:05:46 p]]


--------------------------------------------------------------------------------


 
 


TABLE OF CONTENTS
                 
ARTICLE I
DEFINITIONS
1
 
1.1.
 
Certain Defined Terms
1
 
1.2.
 
Plural Forms
17
         
ARTICLE II
THE CREDITS
17
 
2.1.
 
Commitment
17
 
2.2.
 
Required Payments; Termination
17
 
2.3.
 
Loans
18
 
2.4.
 
Competitive Bid Procedure
18
 
2.5.
 
Swingline Loans
20
 
2.6.
 
Letters of Credit
21
 
2.7.
 
Types of Advances
25
 
2.8.
 
Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment
25
 
2.9.
 
Minimum Amount of Each Advance
26
 
2.10.
 
Optional Principal Payments
26
 
2.11.
 
Method of Selecting Types and Interest Periods for New Revolving Advances
27
 
2.12.
 
Conversion and Continuation of Outstanding Revolving Advances; No Conversion or
Continuation of Revolving Eurodollar Advances After Default
27
 
2.13.
 
Interest Rates, etc
28
 
2.14.
 
Rates Applicable After Default
28
 
2.15.
 
Funding of Loans; Method of Payment
29
 
2.16.
 
Noteless Agreement; Evidence of Indebtedness
29
 
2.17.
 
Telephonic Notices
30
 
2.18.
 
Interest Payment Dates; Interest and Fee Basis
30
 
2.19.
 
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions;
Availability of Loans
31
 
2.20.
 
Lending Installations
31
 
2.21.
 
Non-Receipt of Funds by the Agent
31
 
2.22.
 
Replacement of Lender
31
         
ARTICLE III
YIELD PROTECTION; TAXES
32
 
3.1.
 
Yield Protection
32
 
3.2.
 
Changes in Capital Adequacy Regulations
33
 
3.3.
 
Availability of Types of Advances
33
 
3.4.
 
Funding Indemnification
33
 
3.5.
 
Taxes
34
 
3.6.
 
Lender Statements; Survival of Indemnity
36
 
3.7.
 
Alternative Lending Installation
36
          ARTICLE IV
CONDITIONS PRECEDENT 
36   4.1    Restatement Effective Date     36

 
 
 
i

--------------------------------------------------------------------------------


 
 

 
4.2.
 
Each Credit Extension
37
         
ARTICLE V
REPRESENTATIONS AND WARRANTIES
38
 
5.1.
 
Existence and Standing
38
 
5.2.
 
Authorization and Validity
38
 
5.3.
 
No Conflict; Government Consent
38
 
5.4.
 
Financial Statements
39
 
5.5.
 
Material Adverse Change
39
 
5.6.
 
Taxes
39
 
5.7.
 
Litigation and Contingent Obligations
40
 
5.8.
 
Subsidiaries
40
 
5.9.
 
ERISA
40
 
5.10.
 
Accuracy of Information
40
 
5.11.
 
Regulation U
40
 
5.12.
 
Material Agreements
40
 
5.13.
 
Compliance With Laws
41
 
5.14.
 
Ownership of Properties
41
 
5.15.
 
Plan Assets; Prohibited Transactions
41
 
5.16.
 
Environmental Matters
41
 
5.17.
 
Investment Company Act
41
 
5.18.
 
Public Utility Holding Company Act; Securities and Exchange Commission
Authorization
41
 
5.19.
 
Insurance
42
 
5.20.
 
No Default or Unmatured Default
42
         
ARTICLE VI
COVENANTS
42
 
6.1.
 
Financial Reporting
42
 
6.2.
 
Use of Proceeds and Letters of Credit
43
 
6.3.
 
Notice of Default
44
 
6.4.
 
Conduct of Business
44
 
6.5.
 
Taxes
44
 
6.6.
 
Insurance
44
 
6.7.
 
Compliance with Laws; Securities and Exchange Commission Authorization
44
 
6.8.
 
Maintenance of Properties
45
 
6.9.
 
Inspection; Keeping of Books and Records
45
 
6.10.
 
Merger
45
 
6.11.
 
Dispositions of Assets
45
 
6.12.
 
Indebtedness of Project Finance Subsidiaries, Investments in Project Finance
Subsidiaries; Acquisitions
46
 
6.13.
 
Liens
46
 
6.14.
 
Affiliates
49
 
6.15.
 
Financial Contracts
49
 
6.16.
 
Subsidiary Covenants
49
 
6.17.
 
Leverage Ratio
49

 
 
ii

--------------------------------------------------------------------------------


 
 
ARTICLE VII
DEFAULTS
49
         
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
52
 
8.1.
 
Acceleration
52
 
8.2.
 
Amendments
52
 
8.3.
 
Preservation of Rights
53
         
ARTICLE IX
GENERAL PROVISIONS
54
 
9.1.
 
Survival of Representations
54
 
9.2.
 
Governmental Regulation
54
 
9.3.
 
Headings
54
 
9.4.
 
Entire Agreement
54
 
9.5.
 
Several Obligations; Benefits of this Agreement
54
 
9.6.
 
Expenses; Indemnification
54
 
9.7.
 
Numbers of Documents
55
 
9.8.
 
Accounting
55
 
9.9.
 
Severability of Provisions
56
 
9.10.
 
Nonliability
56
 
9.11.
 
Confidentiality
56
 
9.12.
 
Lenders Not Utilizing Plan Assets
57
 
9.13.
 
Nonreliance
57
 
9.14.
 
Disclosure
57
 
9.15.
 
USA Patriot Act
57
         
ARTICLE X
THE AGENT
57
 
10.1.
 
Appointment; Nature of Relationship
57
 
10.2.
 
Powers
58
 
10.3.
 
General Immunity
58
 
10.4.
 
No Responsibility for Loans, Recitals, etc
58
 
10.5.
 
Action on Instructions of Lenders
58
 
10.6.
 
Employment of Agents and Counsel
59
 
10.7.
 
Reliance on Documents; Counsel
59
 
10.8.
 
Agent’s Reimbursement and Indemnification
59
 
10.9.
 
Notice of Default
60
 
10.10.
 
Rights as a Lender
60
 
10.11.
 
Independent Credit Decision
60
 
10.12.
 
Successor Agent
60
 
10.13.
 
Agent and Arranger Fees
61
 
10.14.
 
Delegation to Affiliates
61
 
10.15.
 
Syndication Agent and Documentation Agents
61
         
ARTICLE XI
SETOFF; RATABLE PAYMENTS
61
 
11.1.
 
Setoff
61
 
11.2.
 
Ratable Payments
62
         

 
 
iii

--------------------------------------------------------------------------------


 
 
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
62
 
12.1.
 
Successors and Assigns; Designated Lenders.
62
 
12.2.
 
Participations.
64
 
12.3.
 
Assignments.
65
 
12.4.
 
Dissemination of Information
66
 
12.5.
 
Tax Certifications
66
         
ARTICLE XIII
NOTICES
67
 
13.1.
 
Notices.
67
 
13.2.
 
Change of Address
67
         
ARTICLE XIV
COUNTERPARTS
68
         
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
68
         





 
iv

--------------------------------------------------------------------------------


 

 


SCHEDULES
 
Commitment Schedule
 
LC Commitment Schedule
 
Pricing Schedule
 


 
Schedule 1 - Subsidiaries
 
Schedule 2 - Liens
 
Schedule 3 - Restrictive Agreements
 
EXHIBITS
 
Exhibit A - Form of Borrower’s Counsel’s Opinions


Exhibit B - Form of Compliance Certificate


Exhibit C - Form of Assignment and Assumption Agreement


Exhibit D - Form of Loan/Credit Related Money Transfer Instruction


Exhibit E - Form of Promissory Note (if requested)


Exhibit F - Form of Designation Agreement




v

--------------------------------------------------------------------------------


 


AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
This Amended and Restated Five-Year Revolving Credit Agreement, dated as of
July 14, 2005, is entered into by and among Ameren Corporation, a Missouri
corporation (the “Borrower”), the lenders party hereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (the “Agent”), and amends and
restates the Five-Year Revolving Credit Agreement dated as of July 14, 2004 (as
previously amended, restated, supplemented or otherwise modified from time to
time, the “Pre-Restatement Credit Agreement”), among the Borrower, the Lenders
and the Agent (formerly known as JPMorgan Chase Bank).
 
The parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1.  Certain Defined Terms. As used in this Agreement:
 
“Accounting Changes” is defined in Section 9.8 hereof.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Original Effective Date, by which the Borrower or
any of its Subsidiaries (i) acquires any going business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Advance” means (a) Revolving Loans (i) made by some or all of the Lenders on
the same Borrowing Date or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Revolving Loans of the same Type and, in the
case of Eurodollar Loans, for the same Interest Period, (b) a Competitive Loan
or group of Competitive Loans of the same type made on the same date and as to
which a single Interest Period is in effect or (c) a Swingline Loan.
 
      “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.
 

 

--------------------------------------------------------------------------------


 
“Agent” means JPMCB, not in its individual capacity as a Lender, but in its
capacity as contractual representative of the Lenders pursuant to Article X, and
any successor Agent appointed pursuant to Article X.
 
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof. The initial
Aggregate Commitment is Three Hundred Fifty Million and 00/100 Dollars
($350,000,000).
 
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders.
 
“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
Revolving Credit Exposures of all the Lenders.
 
“Agreement” means this Amended and Restated Five-Year Revolving Credit
Agreement, as it may be amended, restated, supplemented or otherwise modified
and as in effect from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 5.4; provided, however, that except as provided in
Section 9.8, with respect to the calculation of the financial ratio set forth in
Section 6.17 (and the defined terms used in such Section), “Agreement Accounting
Principles” means generally accepted accounting principles as in effect in the
United States as of the Restatement Effective Date, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 5.4 hereof.
 
“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum.
 
“Applicable Fee Rate” means, with respect to the Facility Fee and the LC
Participation Fee at any time, the percentage rate per annum which is applicable
at such time with respect to each such fee as set forth in the Pricing Schedule.
 
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type, as set forth in the Pricing Schedule.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means J.P. Morgan Securities Inc. and Barclays Capital and their
respective successors, in their respective capacities as Joint Arrangers and
Bookrunners.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
 
2

--------------------------------------------------------------------------------


 
“Assignment Agreement” is defined in Section 12.3.1.
 
“Authorized Officer” means any of the chief executive officer, president, chief
operating officer, chief financial officer, treasurer or vice president of the
Borrower, acting singly.
 
“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.
 
“Barclays Bank” means Barclays Bank PLC, in its individual capacity, and its
successors.
 
“Borrower” means Ameren Corporation, a Missouri corporation, and its permitted
successors and assigns.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.11.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York, New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in New York, New
York for the conduct of substantially all of their commercial lending activities
and interbank wire transfers can be made on the Fedwire system.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of twenty percent (20%) or more of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower;
(ii) the Borrower shall cease to own, directly or indirectly and free and clear
of all Liens or other encumbrances (except for such Liens or other encumbrances
permitted by Section 6.13), 100% of the outstanding shares of the ordinary
voting power represented by the issued and outstanding common stock of each of
Union Electric, CIPS, CILCO, Genco, IP and AmerenEnergy Resources Generating
Company, in each case on a fully diluted basis; or (iii) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower or a committee or subcommittee thereof to which such power was
delegated nor (ii) appointed by directors so nominated; provided that any
individual who is so nominated in connection with a
 
 
3

--------------------------------------------------------------------------------


 
 
merger, consolidation, acquisition or similar transaction shall be included in
such majority unless such individual was a member of the Borrower’s board of
directors prior thereto.
 
“CILCO” means Central Illinois Light Company d/b/a AmerenCILCO, an Illinois
corporation and a Subsidiary of the Borrower.
 
“CILCORP” means CILCORP Inc., an Illinois corporation, the parent company of
CILCO.
 
“CIPS” means Central Illinois Public Service Company d/b/a AmerenCIPS, an
Illinois corporation and a Subsidiary of the Borrower.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.
 
“Commitment” means, for each Lender, the amount set forth on the Commitment
Schedule or in an Assignment Agreement executed pursuant to Section 12.3
opposite such Lender’s name, as it may be modified as a result of any assignment
that has become effective pursuant to Section 12.3.2 or as otherwise modified
from time to time pursuant to the terms hereof.
 
“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Restatement Effective Date attached hereto and identified as such.
 
“Committed Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its (i) Revolving Loans, (ii) LC Exposure and
(iii) Swingline Exposure outstanding at such time.
 
“Commonly Controlled Entity” means any trade or business, whether or not
incorporated, which is under common control with the Borrower or any Subsidiary
within the meaning of Section 4001 of ERISA or that, together with the Borrower
or any Subsidiary, is treated as a single employer under Section 414(b) or (c)
of the Code or, solely for purposes of Section 302 of ERISA and Section 412 of
the Code, is treated as a single employer under Section 414 of the Code.
 
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.4.
 
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
 
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.4.
 
“Competitive Loan” means a Loan made pursuant to Section 2.4.
 
“Consolidated Indebtedness” of a Person means at any time the Indebtedness of
such Person and its Subsidiaries calculated on a consolidated basis as of such
time.
 
 
4

--------------------------------------------------------------------------------


 
“Consolidated Net Worth” of a Person means at any time the consolidated
stockholders’ equity and preferred stock of such Person and its Subsidiaries
calculated on a consolidated basis in accordance with Agreement Accounting
Principles.
 
“Consolidated Tangible Assets” means the total amount of all assets of the
Borrower and its consolidated Subsidiaries determined in accordance with
Agreement Accounting Principles, minus, to the extent included in the total
amount of the Borrower’s and its consolidated Subsidiaries’ total assets, the
net book value of all (i) goodwill, including, without limitation, the excess
cost over book value of any asset, (ii) organization or experimental expenses,
(iii) unamortized debt discount and expense, (iv) patents, trademarks,
tradenames and copyrights, (v) treasury stock, (vi) franchises, licenses and
permits, and (vii) other assets which are deemed intangible assets under
Agreement Accounting Principles.
 
“Consolidated Total Capitalization” means at any time the sum of Consolidated
Indebtedness and Consolidated Net Worth, each calculated at such time.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
 
“Conversion/Continuation Notice” is defined in Section 2.12.
 
“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit hereunder.
 
“Credit Extension Date” means the Borrowing Date for an Advance or the date of
issuance of a Letter of Credit.
 
“Default” means an event described in Article VII.
 
“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to Section
12.1.2.
 
“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 12.1.2.
 
“Designation Agreement” is defined in Section 12.1.2.
 
“Disclosed Matters” means the events, actions, suits and proceedings and the
environmental matters disclosed in the Exchange Act Documents.
 
“Documentation Agents” means The Bank of New York, The Bank of Tokyo Mitsubishi,
Ltd. and Wachovia Bank, National Association.
 
 
5

--------------------------------------------------------------------------------


 
“Dollar” and “$” means the lawful currency of the United States of America.
 
“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and (i)
is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA) whether or not waived; (c) the filing pursuant
to Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any Commonly Controlled Entity of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower or any Commonly Controlled Entity from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any Commonly Controlled Entity of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any Commonly Controlled Entity of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any Commonly Controlled
Entity of any notice, concerning the imposition of “withdrawal liability” (as
defined in Part I of Subtitle E of Title IV of ERISA) or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.14, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two (2) Business Days prior
to the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Agent, the applicable Eurodollar Base Rate for the
relevant Interest Period
 
 
6

--------------------------------------------------------------------------------


 
 
shall instead be the rate determined by the Agent to be the rate at which JPMCB
or one of its affiliate banks offers to place deposits in Dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, in the approximate amount of JPMCB’s relevant Eurodollar Loan and having
a maturity equal to such Interest Period.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.14, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) (A) in the case of a Eurodollar Advance consisting of Revolving Loans, the
then Applicable Margin, changing as and when the Applicable Margin changes and
(B) in the case of a Eurodollar Advance consisting of a Competitive Loan or
Loans, the Margin applicable to such Loan or Loans.
 
“Eurodollar Rate Advance” means an Advance consisting of Competitive Loans
bearing interest at the Eurodollar Rate.
 
“Exchange Act Documents” means (a) the Annual Report of each of the Borrower,
Union Electric, CIPS, CILCO, CILCORP, Genco and IP to the Securities and
Exchange Commission on Form 10-K for the fiscal year ended December 31, 2004,
(b) the Quarterly Reports of each of the Borrower, Union Electric, CIPS, CILCO,
CILCORP, Genco and IP to the Securities and Exchange Commission on Form 10-Q for
the fiscal quarter ended March 31, 2005, and (c) all Current Reports of each of
the Borrower, Union Electric, CIPS, CILCO, CILCORP, Genco and IP to the
Securities and Exchange Commission on Form 8-K from January 1, 2005 to the
Restatement Effective Date.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or any political
combination or subdivision or taxing authority thereof or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Existing CILCO Indenture” means the Indenture of Mortgage and Deed of Trust
dated as of April 1, 1933, as heretofore or from time to time hereafter
supplemented and amended, between CILCO and Deutsche Bank Trust Company Americas
f/k/a Bankers Trust Company, as Trustee.
 
“Existing Indentures” means (i) the Indenture of Mortgage and Deed of Trust
dated as of June 15, 1937, as heretofore or from time to time hereafter
supplemented and amended, between Union Electric and The Bank of New York, as
Trustee, and (ii) the Indenture of Mortgage or Deed of Trust dated as of October
1, 1941, as heretofore or from time to time hereafter
 
 
7

--------------------------------------------------------------------------------


 
 
supplemented and amended, between CIPS and U.S. Bank Trust National Association
and Patrick J. Crowley, as Trustees.
 
“Existing IP Indenture” means the General Mortgage Indenture and Deed of Trust
dated as of November 1, 1992, as heretofore or from time to time supplemented
and amended between IP and BNY Midwest Trust Company as successor to Harris
Trust and Savings Bank, as Trustee.
 
“Facility Fee” is defined in Section 2.8.1.
 
“Facility Termination Date” means the earlier of (a) July 14, 2010, and (b) the
date of termination in whole of the Aggregate Commitment pursuant to Section 2.8
hereof or the Commitments pursuant to Section 8.1 hereof.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Agent from three
Federal Funds brokers of recognized standing selected by the Agent in its sole
discretion.
 
“First Mortgage Bonds” means bonds or other indebtedness issued by Union
Electric, CIPS, CILCO or IP, as applicable, pursuant to the Existing Indentures,
the Existing CILCO Indenture or the Existing IP Indenture.
 
“Five-Year Multi-Borrower Credit Agreement” means the Five-Year Revolving Credit
Agreement dated as of July 14, 2005, among the Borrower, the Restricted
Subsidiaries, the lenders from time to time party thereto and JPMCB, as
administrative agent.
 
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Loan in its related Competitive Bid.
 
“Fixed Rate Advance” means an Advance consisting of Competitive Loans bearing
interest at a Fixed Rate.
 
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
 
“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.14, bears interest at the Floating Rate.
 
 
8

--------------------------------------------------------------------------------


 
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Genco” means Ameren Energy Generating Company, an Illinois corporation and a
Subsidiary of the Borrower.
 
“Inactive Subsidiary” means any Subsidiary of the Borrower that (a) does not
conduct any business operations, (b) has assets with a total book value not in
excess of $1,000,000 and (c) does not have any Indebtedness outstanding.
 
“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments, (v)
obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations (except for Capitalized Lease
Obligations entered into by Union Electric in connection with the Peno Creek
Project), (vii) Contingent Obligations of such Person, (viii) reimbursement
obligations under letters of credit, bankers acceptances, surety bonds and
similar instruments issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable,
(ix) Off-Balance Sheet Liabilities, (x) obligations under Sale and Leaseback
Transactions, (xi) Net Mark-to-Market Exposure under Rate Management
Transactions and (xii) any other obligation for borrowed money which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person.
 
“Interest Period” means (a) with respect to a Eurodollar Advance, a period of
one, two, three or six months, commencing on the date of such Advance and ending
on but excluding the day which corresponds numerically to such date one, two,
three or six months thereafter and (b) with respect to any Fixed Rate Advance,
the period (which shall not be less than 7 days or more than 360 days)
commencing on the date of such Advance and ending on the date specified in the
applicable Competitive Bid Request; provided, however, that (i) in the case of
Eurodollar Advances, if there is no such numerically corresponding day in such
next, second, third or sixth succeeding month, such Interest Period shall end on
the last Business Day of such next, second, third or sixth succeeding month,
(ii) if an Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next succeeding Business Day,
provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day and (iii) no Interest Period in respect of an Advance to the
Borrower may end after Facility Termination Date. For purposes hereof, the date
of an Advance initially shall be the date on which such Advance is made and, in
the case of an Advance comprising Revolving Loans, thereafter shall be the
effective date of the most recent conversion or continuation of such Loans.
 
 
9

--------------------------------------------------------------------------------


 
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
 
“IP” means Illinois Power Company d/b/a AmerenIP, an Illinois corporation and a
Subsidiary of the Borrower.
 
“Issuing Bank” means, at any time, JPMCB and each other person that shall have
become an Issuing Bank hereunder as provided in Section 2.6(j), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
 
“Issuing Bank Agreement” shall have the meaning assigned to such term in
Section 2.6(j).
 
“JPMCB” means JPMorgan Chase Bank, N.A.
 
“LC Commitment” means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 2.6. The initial amount of
each Issuing Bank’s LC Commitment is set forth on the LC Commitment Schedule, or
in the case of any additional Issuing Bank, as provided in Section 2.6(j).
 
“LC Commitment Schedule” means the Schedule identifying each Issuing Bank’s
LC Commitment as of the Restatement Effective Date attached hereto and
identified as such.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Pro Rata Share of the total LC Exposure at such time.
 
“LC Participation Fee” is defined in Section 2.8.2.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless the context
requires otherwise, the term “Lenders” includes the Swingline Lender.
 
“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the
 
 
10

--------------------------------------------------------------------------------


 
 
administrative information sheets provided to the Agent in connection herewith
or on a Schedule or otherwise selected by such Lender or the Agent pursuant to
Section 2.20.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Leveraged Lease Sales” means sales by the Borrower or any Subsidiary of
investments, in existence on the Restatement Effective Date, in assets leased to
an unaffiliated lessee under leveraged lease arrangements, including any
transactions between and among the Borrower and/or Subsidiaries that are
necessary to effect the sale of such investments to a Person other than the
Borrower or any of its Subsidiaries.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Loan Documents” means this Agreement and all other documents, instruments,
notes (including any Notes issued pursuant to Section 2.16 (if requested)) and
agreements executed in connection herewith or therewith or contemplated hereby
or thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.
 
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurodollar Base Rate, the marginal rate of interest, if any, to be
added to or subtracted from the Eurodollar Base Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or results of
operations or prospects of the Borrower, or the Borrower and its Subsidiaries
taken as a whole, (ii) the ability of the Borrower to perform its obligations
under the Loan Documents, or (iii) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Agent or the Lenders thereunder.
 
“Material Indebtedness” means (i) any Indebtedness outstanding under the
Five-Year Multi-Borrower Credit Agreement and (ii) any other Indebtedness in an
outstanding principal amount of $50,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).
 
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
 
 
11

--------------------------------------------------------------------------------


 
“Money Pool Agreements” means, collectively, (i) that certain Ameren Corporation
System Utility Money Pool Agreement, dated as of March 25, 1999, by and among
the Borrower, Ameren Services Company, Union Electric, CIPS, CILCO, IP and
AmerenEnergy Resources Generating Company, as amended from time to time
(including, without limitation, the addition of any of their Affiliates as
parties thereto), and (ii) that certain Ameren Corporation System Non-Regulated
Subsidiary Money Pool Agreement, dated as of February 27, 2003, by and among the
Borrower, Ameren Services Company, Genco and certain Subsidiaries of the
Borrower excluding Union Electric, CIPS, CILCO and IP, as amended from time to
time (including, without limitation, the addition of any of their Affiliates,
other than Union Electric, CIPS, CILCO and IP, as parties thereto).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
 
“1935 Act” means the Public Utility Holding Company Act of 1935, as amended
(together with all rules, regulations and orders promulgated or otherwise issued
in connection therewith).
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” is defined in Section 2.16.
 
“Obligations” means all Loans, reimbursement obligations in respect of LC
Disbursements, advances, debts, liabilities, obligations, covenants and duties
owing by the Borrower to the Agent, any Issuing Bank, any Lender, the Arrangers,
any affiliate of the Agent, any Issuing Bank, any Lender or the Arrangers, or
any indemnitee under the provisions of Section 9.6 or any other provisions of
the Loan Documents, in each case of any kind or nature, present or future,
arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed), and any other sum chargeable to the Borrower or
any of its Subsidiaries under this Agreement or any other Loan Document.
 
 
12

--------------------------------------------------------------------------------


 
“Off-Balance Sheet Liability” of a Person means the principal component of (i)
any repurchase obligation or liability of such Person with respect to accounts
or notes receivable sold by such Person, (ii) any liability under any Sale and
Leaseback Transaction which is not a Capitalized Lease, (iii) any liability
under any so-called “synthetic lease” or “tax ownership operating lease”
transaction entered into by such Person, or (iv) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person, but excluding from this clause (iv)
Operating Leases.
 
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
“Original Effective Date” means July 14, 2004.
 
“Other Taxes” is defined in Section 3.5(ii).
 
“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its (i) Revolving Loans, (ii) Competitive Loans, (iii) LC
Exposure and (iv) Swingline Exposure outstanding at such time.
 
“Participants” is defined in Section 12.2.1.
 
“Payment Date” means the last day of each March, June, September and December
and the Facility Termination Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Peno Creek Project” means the Chapter 100 financing transaction and agreements
related thereto entered into between Union Electric and the City of Bowling
Green, Missouri (the “City”) pursuant to which (i) Union Electric conveyed to
and leased from the City certain land and improvements including four combustion
turbine generating units, and (ii) the City issued indebtedness (which was
purchased by Union Electric) to finance the acquisition of such Property.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“Plan” means at a particular time, any employee benefit plan (other than a
Multiemployer Plan) which is covered by ERISA or Section 412 of the Code and in
respect of which the Borrower or a Commonly Controlled Entity is (or, if such
plan were terminated at such time, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pre-Restatement Credit Agreement” has the meaning assigned to such term in the
preamble hereto.
 
 
13

--------------------------------------------------------------------------------


 
“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMCB (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.
 
“Project Finance Subsidiary” means any Subsidiary created for the purpose of
obtaining non-recourse financing for any operating asset that is the sole and
direct obligor of Indebtedness incurred in connection with such financing. A
Subsidiary shall be deemed to be a Project Finance Subsidiary only from and
after the date on which such Subsidiary is expressly designated as a Project
Finance Subsidiary to the Agent by written notice executed by an Authorized
Officer; provided that in no event shall any Restricted Subsidiary be designated
or deemed a Project Finance Subsidiary.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time, or, if the Aggregate Commitment has been terminated, a fraction the
numerator of which is such Lender’s Outstanding Credit Exposure at such time and
the denominator of which is the Aggregate Outstanding Credit Exposure at such
time (and if there shall be no Outstanding Credit Exposures at such time, the
Lenders’ Pro Rata Shares shall be determined on the basis of the Outstanding
Credit Exposures then most recently in effect).
 
“Purchasers” is defined in Section 12.3.1.
 
“Rate Management Obligations” of a Person means any and all unsatisfied or
undischarged obligations of such Person, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Rate Management Transactions, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Rate
Management Transactions.
 
“Rate Management Transaction” means any transaction whether linked to one or
more interest rates, foreign currencies, or equity prices, (including an
agreement with respect thereto) now existing or hereafter entered by the
Borrower or a Subsidiary (other than a Project Finance Subsidiary) which is a
rate swap, basis swap, forward rate transaction, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof.
 
 
14

--------------------------------------------------------------------------------

 
 
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued under Section 4043 of ERISA, other than those events
as to which the thirty day notice period is waived under Sections .21, .22, .23,
.26, .27 or .28 of PBGC Reg. § 4043.
 
“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment; provided that for purposes of
declaring the Loans to be due and payable pursuant to Article VIII and for all
purposes after the Loans have become due and payable pursuant to Article VIII
and the Aggregate Commitment has been terminated, “Required Lenders” shall mean
Lenders in the aggregate holding greater than fifty percent (50%) of the
Aggregate Outstanding Credit Exposure.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).
 
“Restatement Effective Date” means July 14, 2005.
 
“Restricted Subsidiaries” means Union Electric, CIPS, CILCO, Genco and IP.
 
“Revolving Advance” means an Advance comprised of Revolving Loans.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, such
Lender's LC Exposure and such Lender’s Swingline Exposure at such time.
 
“Revolving Eurodollar Advance” means a Revolving Advance comprising a Loan or
Loans that bear interest at the Eurodollar Rate.
 
“Revolving Floating Rate Advance” means a Revolving Advance comprising a Loan or
Loans that bear interest at a Floating Rate.
 
 
15

--------------------------------------------------------------------------------


 
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“SEC” means the Securities and Exchange Commission.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
end of the four fiscal quarter period ending with the fiscal quarter immediately
prior to the fiscal quarter in which such determination is made (or if financial
statements have not been delivered hereunder for that fiscal quarter which ends
the four fiscal quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter).
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swingline Exposure at such
time; provided that if the Aggregate Commitment has been terminated such Pro
Rata Share shall be determined based on the Commitments most recently in effect,
but giving effect to any subsequent assignments.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.5.
 
 
16

--------------------------------------------------------------------------------


 
“Syndication Agent” means Barclays Bank.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
 
“Transferee” is defined in Section 12.4.
 
“Type” means, with respect to any Advance, its nature as a Fixed Rate Advance,
Floating Rate Advance or Eurodollar Advance.
 
“Union Electric” means Union Electric Company d/b/a AmerenUE, a Missouri
corporation and a Subsidiary of the Borrower.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
1.2.  Plural Forms. The foregoing definitions shall be equally applicable to
both the singular and plural forms of the defined terms.
 
ARTICLE II
 

THE CREDITS
 
2.1.  Commitment. From and including the Restatement Effective Date and prior to
the Facility Termination Date, upon the satisfaction of the conditions precedent
set forth in Section 4.1 and 4.2, as applicable, each Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Loans to the Borrower from time to time in an amount not to exceed in
the aggregate at any one time outstanding its Pro Rata Share of the Available
Aggregate Commitment; provided that (i) at no time shall the Aggregate
Outstanding Credit Exposure exceed the Aggregate Commitment and (ii) at no time
shall the Committed Credit Exposure of any Lender exceed its Commitment. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans at any time prior to the Facility Termination Date. The
commitment of each Lender to lend hereunder shall automatically expire on the
Facility Termination Date.
 
2.2.  Required Payments; Termination. The Borrower hereby unconditionally
promises to pay (i) to the Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan on the Facility Termination Date, (ii)
to the Agent for the account of each Lender the then unpaid principal amount of
each Competitive Loan on the last day of the Interest Period applicable to such
Loan, which shall not be later than the Facility Termination Date and (iii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Facility Termination Date and the fifth Business Day after
such Swingline Loan is made; provided that on each date that a Revolving Loan or
Competitive Loan is made, the Borrower shall repay all Swingline Loans then
outstanding. Notwithstanding the termination
 
 
17

--------------------------------------------------------------------------------


 
 
of the Commitments under this Agreement on the Facility Termination Date, until
all of the Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied and all financing arrangements between the
Borrower and the Lenders hereunder and under the other Loan Documents shall have
been terminated, all of the rights and remedies under this Agreement and the
other Loan Documents shall survive.
 
2.3.  Loans. Each Advance hereunder shall consist of (a) Revolving Loans made by
the Lenders ratably in accordance with their Pro Rata Shares of the Aggregate
Commitment, (b) Competitive Loans or (c) Swingline Loans.
 
2.4.  Competitive Bid Procedure. (a) Subject to the terms and conditions set
forth herein, from time to time during the period commencing on the Restatement
Effective Date and ending on the date immediately prior to the Facility
Termination Date the Borrower may request Competitive Bids and may (but shall
not have any obligation to) accept Competitive Bids and borrow Competitive
Loans; provided that the Aggregate Outstanding Credit Exposure at any time shall
not exceed the Aggregate Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow Competitive Loans.
 


 
To request Competitive Bids, the Borrower shall notify the Agent of such request
by telephone, in the case of a Eurodollar Advance, not later than 11:00 a.m.,
New York time, four Business Days before the date of the proposed Advance and,
in the case of a Fixed Rate Advance, not later than 10:00 a.m., New York time,
one Business Day before the date of the proposed Advance; provided that the
Borrower may submit up to (but not more than) two Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Agent of a written Competitive Bid Request in a form approved by the
Agent and signed by the Borrower. Each such telephonic and written Competitive
Bid Request shall specify the following information:
 

        (i)  
the aggregate amount of the requested Advance;

 

(ii)  
the date of such Advance, which shall be a Business Day;

 

(iii)  
whether such Advance is to be a Eurodollar Rate Advance or a Fixed Rate Advance;
and

 

(iv)  
the Interest Period to be applicable to such Advance, which shall be a period
contemplated by the definition of the term “Interest Period”.

 
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Agent shall notify the Lenders of the details thereof by telecopy,
inviting the Lenders to submit Competitive Bids.
 
(b)   Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive
 
 
18

--------------------------------------------------------------------------------


 
 
Bid by a Lender must be in a form approved by the Agent and must be received by
the Agent by telecopy, in the case of a Eurodollar Rate Advance, not later than
10:30 a.m., New York time, three Business Days before the proposed date of such
Advance, and in the case of a Fixed Rate Advance, not later than 10:30 a.m., New
York time, on the proposed date of such Advance. Competitive Bids that do not
conform substantially to the form approved by the Agent may be rejected by the
Agent, and the Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Advance requested by the
Borrower) of the Competitive Loan or Loans that the Lender is willing to make,
(ii) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.
 
(c)   The Agent shall promptly notify the Borrower by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.
 
(d)   Subject only to the provisions of this paragraph, the Borrower may accept
or reject any Competitive Bid. The Borrower shall notify the Agent by telephone,
confirmed by telecopy in a form approved by the Agent, whether and to what
extent it has decided to accept or reject each Competitive Bid, in the case of a
Eurodollar Rate Advance, not later than 10:30 a.m., New York time, three
Business Days before the date of the proposed Advance, and in the case of a
Fixed Rate Advance, not later than 10:30 a.m., New York time, on the proposed
date of the Advance; provided that (i) the failure of the Borrower to give such
notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Advance
specified in the related Competitive Bid Request, (iv) to the extent necessary
to comply with clause (iii) above, the Borrower may accept Competitive Bids at
the same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.
 
(e)   The Agent shall promptly notify each bidding Lender by telecopy whether or
not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and
 
 
19

--------------------------------------------------------------------------------


 
 
conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.
 
(f)   If the Agent shall elect to submit a Competitive Bid in its capacity as a
Lender, it shall submit such Competitive Bid directly to the Borrower at least
one quarter of an hour earlier than the time by which the other Lenders are
required to submit their Competitive Bids to the Agent pursuant to paragraph (b)
of this Section.
 
2.5.  Swingline Loans. (a) Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the period commencing on the Restatement Effective Date and ending
on the date immediately prior to the Facility Termination Date, in an aggregate
principal amount at any time outstanding that will not result in the Swingline
Exposure exceeding $30,000,000; provided that (i) at no time shall the Aggregate
Outstanding Credit Exposure exceed the Aggregate Commitment and (ii) at no time
shall the Committed Credit Exposure of any Lender exceed its Commitment; and
provided further that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
 
(b)   Each Swingline Loan shall bear interest at (i) the rate per annum
applicable to Floating Rate Advances or (ii) any other rate per annum (computed
on the basis of the actual number of days elapsed over a year of 360 days) which
shall be quoted by the Swingline Lender on the date such Loan is made and
accepted by the Borrower as provided in this Section 2.5; provided, that
commencing on any date on which the Swingline Lender requires the Lenders to
acquire participations in a Swingline Loan pursuant to Section 2.5(d), such Loan
shall bear interest at the rate per annum applicable to Floating Rate Advances.
 
(c)   To request a Swingline Loan, the Borrower shall notify the Swingline
Lender of such request by telephone (confirmed by telecopy), not later than
12:00 noon, New York time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan and the Interest
Period to be applicable thereto. If so requested by the Borrower, the Swingline
Lender will quote an interest rate that, if accepted by the Borrower, will be
applicable to the requested Swingline Loan, and the Borrower will promptly
notify the Swingline Lender in the event it accepts such rate. The Swingline
Lender will promptly advise the Agent of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender by 3:00 p.m., New York time, on the requested date of
such Swingline Loan.
 
(d)   The Swingline Lender may by written notice given to the Agent not later
than 10:00 a.m., New York time, on any Business Day require the Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Lenders will participate. Promptly upon receipt of such notice,
the Agent will give notice thereof to each Lender, specifying in such notice
such Lender’s Pro Rata Share of such Swingline Loan or Loans. Each Lender hereby
 
 
20

--------------------------------------------------------------------------------


 
 
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Share of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.11 with
respect to Loans made by such Lender (and Section 2.11 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Agent shall notify the Borrower of any participation in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participation
therein shall be promptly remitted to the Agent; any such amounts received by
the Agent shall be promptly remitted by the Agent to the Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
 
2.6.  Letters of Credit.
 
(a)   General. Subject to the terms and conditions set forth herein, (i) the
Borrower may request the issuance of Letters of Credit for its own account and
(ii) the Borrower may request the issuance of Letters of Credit for its own
account and, jointly, for the account of any of its Subsidiaries (and in each
case under this clause (ii), the Borrower shall be considered the sole obligor
under such Letter of Credit for purposes of this Agreement notwithstanding any
listing of any Subsidiary as an account party or applicant with respect to such
Letter of Credit) in each case in a form reasonably acceptable to the Agent and
the applicable Issuing Bank, at any time and from time to time prior to the
Facility Termination Date. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit referred to in clause (ii) of the first sentence of this paragraph, it
will be fully responsible for the reimbursement of LC Disbursements, the payment
of interest thereon and the payment of LC Participation Fees and other fees due
under Section 2.8.2 to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor of the
obligations of any Subsidiary that shall be a joint account party in respect of
any such Letter of Credit).
 
(b)   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by
 
 
21

--------------------------------------------------------------------------------


 
 
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the account party or account parties with respect to such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the Aggregate Outstanding Credit Exposure will not
exceed the Aggregate Commitment, (ii) the Committed Credit Exposure of any
Lender will not exceed its Commitment and (iii) the portion of the LC Exposure
attributable to Letters of Credit issued by the applicable Issuing Bank will not
exceed the LC Commitment of such Issuing Bank. If the Required Lenders notify
the Issuing Banks that a Default exists and instruct the Issuing Banks to
suspend the issuance, amendment, renewal or extension of Letters of Credit, no
Issuing Bank shall issue, amend, renew or extend any Letter of Credit without
the consent of the Required Lenders until such notice is withdrawn by the
Required Lenders (and each Lender that shall have delivered such notice agrees
promptly to withdraw it at such time as no Default exists).
 
(c)   Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Facility Termination Date.
 
(d)   Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of Credit.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
such Issuing Bank, such Lender’s Pro Rata Share of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
 
 
22

--------------------------------------------------------------------------------


 
(e)   Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the date that such LC Disbursement is made,
if the Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, if such LC Disbursement
is not less than $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.1 or 2.5 that
such payment be financed with a Floating Rate Advance or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Floating
Rate Advance or Swingline Loan. If the Borrower fails to make such payment when
due, the Agent shall notify each Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s Pro Rata
Share thereof. Promptly following receipt of such notice, each Lender shall pay
to the Agent its Pro Rata Share of the payment then due from the Borrower, in
the same manner as provided in Section 2.11 with respect to Loans made by such
Lender (and Section 2.11 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Agent shall promptly pay to such Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Agent of any payment from the Borrower pursuant to this paragraph, the
Agent shall distribute such payment to such Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement (other than the funding of a Floating Rate Advance
or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
 
(f)   Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Agent, the Lenders or the Issuing Banks, or any of their respective
affiliates, directors, officers or employees, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to
 
 
23

--------------------------------------------------------------------------------


 
 
any Letter of Credit (including any document required to make a drawing
thereunder), any error in interpretation of technical terms or any consequence
arising from causes beyond the control of the applicable Issuing Bank; provided
that the foregoing shall not be construed to excuse an Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), an Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof and subject to any
non-waivable provisions of the laws and/or other rules to which a Letter of
Credit is subject, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g)   Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Agent and the Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.
 
(h)   Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Floating Rate Advances; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.14 shall apply. Interest accrued
pursuant to this paragraph shall be for the account of such Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
 
(i)   Cash Collateralization. If any Default shall occur and be continuing, on
the Business Day that the Borrower receives notice from the Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposures representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Agent, in the name of the Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due
 
 
24

--------------------------------------------------------------------------------


 
 
and payable, without demand or other notice of any kind, upon the occurrence of
any Default with respect to the Borrower described in Sections 7.6 or 7.7. Such
deposit shall be held by the Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Agent and at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Agent to reimburse
each Issuing Bank for LC Disbursements for which it has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of future
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposures representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of a Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Defaults have been cured or waived.
 
(j)   Designation of Additional Issuing Banks. From time to time, the Borrower
may by notice to the Agent and the Lenders designate as additional Issuing Banks
one or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of any appointment as an Issuing Bank hereunder shall be
evidenced by an agreement (an “Issuing Bank Agreement”), which shall be in a
form satisfactory to the Borrower and the Agent, shall set forth the LC
Commitment of such Lender and shall be executed by such Lender, the Borrower and
the Agent and, from and after the effective date of such agreement, (i) such
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents and (ii) references herein and in the
other Loan Documents to the term “Issuing Bank” shall be deemed to include such
Lender in its capacity as an Issuing Bank.
 
2.7.  Types of Advances. Revolving Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.10 and 2.11. Swingline Loans will be Floating Rate
Advances. Competitive Loans may be Eurodollar Rate Advances or Fixed Rate
Advances, or a combination thereof, selected by the Borrower in accordance with
Section 2.4.
 
2.8.  Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment.
 
2.8.1   Facility Fee. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee (the “Facility Fee”) at a per annum rate equal to the
Applicable Fee Rate on such Lender’s Commitment (whether used or unused) from
and including the Original Effective Date to and including the Facility
Termination Date, payable quarterly in arrears on each Payment Date hereafter
and on the Facility Termination Date, provided that, if any Lender continues to
have Revolving Credit Exposure outstanding hereunder after the termination of
its Commitment (including, without limitation, during any period when Loans or
Letters of Credit may be outstanding but new Loans or Letters of Credit may not
be borrowed or issued hereunder), then the Facility Fee shall continue to accrue
on the aggregate principal amount of the Revolving Credit Exposure of such
Lender until
 
 
25

--------------------------------------------------------------------------------


      
 
       such Lender ceases to have any Revolving Credit Exposure and shall be
payable on demand.
 
2.8.2   Letter of Credit Fees. The Borrower agrees to pay (i) to the Agent for
the account of each Lender a participation fee with respect to its
participations in Letters of Credit (the “LC Participation Fee”), which shall
accrue at the Applicable Fee Rate on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Original Effective Date
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate or
rates per annum separately agreed upon between the Borrower and such Issuing
Bank on the average daily amount of the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Original Effective Date to but excluding the later of the date of termination of
the Commitments and the date on which there ceases to be any LC Exposure, as
well as each Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. LC Participation Fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Original Effective Date; provided that all
such fees shall be payable on the Facility Termination Date and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable promptly upon receipt of an invoice therefor.
 
2.8.3   Termination of and Reductions in Aggregate Commitment. The Aggregate
Commitment and the Commitment of each Lender will automatically terminate on the
Facility Termination Date. The Borrower may permanently reduce the Aggregate
Commitment in whole, or in part, ratably among the Lenders in integral multiples
of $5,000,000, upon at least ten (10) Business Days’ written notice to the
Agent, which notice shall specify the amount of any such reduction,
provided, however, that the amount of the Aggregate Commitment may not be
reduced below the Aggregate Outstanding Credit Exposure. All accrued facility
fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder and on the final
date upon which all Revolving Loans are repaid.
 
2.9.  Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof),
provided, however, that any Floating Rate Advance may be in the amount of the
Available Aggregate Commitment.
 
2.10.  Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or any
portion of the outstanding Floating Rate Advances, in a minimum aggregate amount
of $5,000,000 or any integral multiple
 
 
26

--------------------------------------------------------------------------------


 
 
of $1,000,000 in excess thereof, upon one (1) Business Day’s prior notice to the
Agent. The Borrower may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.4 but without penalty or
premium, all outstanding Eurodollar Advances, or, in a minimum aggregate amount
of $5,000,000 or any integral multiple of $1,000,000 in excess thereof, any
portion of the outstanding Eurodollar Advances upon three (3) Business Days’
prior notice to the Agent; provided that no Competitive Loan may be prepaid
without the consent of the applicable Lender.
 
2.11.  Method of Selecting Types and Interest Periods for New Revolving
Advances. The Borrower shall select the Type of Revolving Advance and, in the
case of each Revolving Eurodollar Advance, the Interest Period applicable
thereto from time to time; provided that there shall be no more than five (5)
Interest Periods in effect with respect to all of the Revolving Loans at any
time, unless such limit has been waived by the Agent in its sole discretion. The
Borrower shall give the Agent irrevocable notice (a “Borrowing Notice”) not
later than 11:00 a.m. (New York time) on the Borrowing Date of each Revolving
Floating Rate Advance and three Business Days before the Borrowing Date for each
Revolving Eurodollar Advance, specifying:
 

(i)  
the Borrowing Date, which shall be a Business Day, of such Advance,

 

(ii)  
the aggregate amount of such Advance,

 

(iii)  
the Type of Advance selected, and

 

(iv)  
in the case of each Eurodollar Advance, the Interest Period applicable thereto.

 
The Agent shall provide written notice of each request for borrowing under this
Section 2.11 by 11:00 a.m. (New York time) (or, if later, within one hour after
receipt of the applicable Borrowing Notice from the Borrower) on each Borrowing
Date for each Floating Rate Advance or on the third Business Day prior to each
Borrowing Date for each Eurodollar Advance, as applicable. Not later than 1:00
p.m. (New York time) on each Borrowing Date, each Lender shall make available
its Revolving Loan or Revolving Loans in Federal or other funds immediately
available in New York to the Agent at its address specified pursuant to Article
XIII. The Agent will promptly make the funds so received from the Lenders
available to the Borrower at the Agent’s aforesaid address.
 
2.12.  Conversion and Continuation of Outstanding Revolving Advances; No
Conversion or Continuation of Revolving Eurodollar Advances After Default.
Revolving Floating Rate Advances shall continue as Floating Rate Advances unless
and until such Revolving Floating Rate Advances are converted into Revolving
Eurodollar Advances pursuant to this Section 2.12 or are repaid in accordance
with Section 2.10. Each Revolving Eurodollar Advance shall continue as a
Eurodollar Advance until the end of the then applicable Interest Period
therefor, at which time such Revolving Eurodollar Advance shall be automatically
converted into a Revolving Floating Rate Advance unless (x) such Revolving
Eurodollar Advance is or was repaid in accordance with Section 2.10 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Revolving
Eurodollar Advance continue as a Revolving Eurodollar Advance for the same or
another Interest Period. Subject to the terms of Section 2.9, the
 
 
27

--------------------------------------------------------------------------------


 
 
Borrower may elect from time to time to convert all or any part of a Revolving
Advance of any Type into any other Type or Types of Advances; provided that any
conversion of any Revolving Eurodollar Advance shall be made on, and only on,
the last day of the Interest Period applicable thereto. Notwithstanding anything
to the contrary contained in this Section 2.12, during the continuance of a
Default or an Unmatured Default, the Agent may (or shall at the direction of the
Required Lenders), by notice to the Borrower, declare that no Revolving Advance
may be made, converted or continued as a Eurodollar Advance. The Borrower shall
give the Agent irrevocable notice (a “Conversion/Continuation Notice”) of each
conversion of a Revolving Advance or continuation of a Revolving Eurodollar
Advance not later than 11:00 a.m. (New York time) at least one (1) Business Day,
in the case of a conversion into a Revolving Floating Rate Advance, or three (3)
Business Days, in the case of a conversion into or continuation of a Revolving
Eurodollar Advance, prior to the date of the requested conversion or
continuation, specifying:
 

(i)  
the requested date, which shall be a Business Day, of such conversion or
continuation,

 

(ii)  
the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

(iii)  
the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

 
This Section shall not apply to Competitive Loans or Swingline Loans, which may
not be converted or continued.
 
2.13.  Interest Rates, etc. Each Floating Rate Advance shall bear interest on
the outstanding principal amount thereof, for each day from and including the
date such Advance is made or is automatically converted from a Eurodollar
Advance into a Floating Rate Advance pursuant to Section 2.12, to but excluding
the date it is paid or is converted into a Eurodollar Advance pursuant to
Section 2.12, at a rate per annum equal to the Floating Rate for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the Eurodollar Rate determined by the Agent as applicable to
such Eurodollar Advance based upon the Borrower’s selections under Sections 2.10
and 2.11 and otherwise in accordance with the terms hereof. No Interest Period
may end after the Facility Termination Date. Each Fixed Rate Advance shall bear
interest at the Fixed Rate applicable thereto.
 
2.14.  Rates Applicable After Default. During the continuance of a Default
(including the Borrower’s failure to pay any Loan when due, whether upon stated
maturity, acceleration or otherwise) the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Eurodollar Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable during such Interest
Period plus 2% per annum and (ii) each Floating
 
 
28

--------------------------------------------------------------------------------


 
 
Rate Advance shall bear interest at a rate per annum equal to the Floating Rate
in effect from time to time plus 2% per annum, provided that, during the
continuance of a Default under Section 7.6 or 7.7, the interest rates set forth
in clauses (i) and (ii) above shall be applicable to all Advances, fees and
other Obligations hereunder without any election or action on the part of the
Agent or any Lender.
 
2.15.  Funding of Loans; Method of Payment. All payments of the Obligations
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Agent at the Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the Agent
specified in writing by the Agent to the Borrower, by 12:00 noon (New York time)
on the date when due and shall be applied ratably by the Agent among the
Lenders. Each payment delivered to the Agent for the account of any Lender shall
be delivered promptly by the Agent to such Lender in the same type of funds that
the Agent received at its address specified pursuant to Article XIII or at any
Lending Installation specified in a notice received by the Agent from such
Lender. The Agent is hereby authorized to charge the account of the Borrower
maintained with JPMCB for each payment of principal, interest and fees as it
becomes due hereunder.
 
2.16.  Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 

(ii)  
The Agent shall also maintain accounts in which it will record (a) the date and
the amount of each Loan made hereunder, the Type thereof and the Interest Period
(in the case of an Eurodollar Advance) with respect thereto, (b) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (c) the effective date and amount of each
Assignment Agreement delivered to and accepted by it pursuant to Section 12.3
and the parties thereto, (d) the amount of any sum received by the Agent
hereunder from the Borrower and each Lender’s share thereof, and (e) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest.

 

(iii)  
The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence absent manifest error of the existence
and amounts of the Obligations therein recorded; provided, however, that the
failure of the Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(iv)  
Any Lender may request that its Loans be evidenced by a promissory note in
substantially the form of Exhibit E (a “Note”). In such event, the Borrower
shall prepare, execute and deliver to such Lender such Note payable to the order
of such Lender. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.3) be
represented

 
 
29

--------------------------------------------------------------------------------


 
 

 
by one or more Notes payable to the order of the payee named therein, except to
the extent that any such Lender subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (i) and (ii) above. 

 
2.17.  Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation, signed by an Authorized Officer, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice.
If the written confirmation differs in any material respect from the action
taken by the Agent and the Lenders, the records of the Agent and the Lenders
shall govern absent manifest error.
 
2.18.  Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Original Effective Date,
on any date on which the Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on that portion of
the outstanding principal amount of any Floating Rate Advance converted into a
Eurodollar Advance on a day other than a Payment Date shall be payable on the
date of conversion. Interest accrued on each Eurodollar Advance shall be payable
on the last day of each applicable Interest Period, on any date on which the
Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest accrued on each Fixed
Rate Loan shall be payable on the last day of the Interest Period applicable to
the Advance of which such Loan is a part and, in the case of a Fixed Rate
Advance with an Interest Period of more than 90 days’ duration (unless otherwise
specified in the applicable Competitive Bid Request), each day prior to the last
day of such Interest Period that occurs at intervals of 90 days’ duration after
the first day of such Interest Period, and any other dates that are specified in
the applicable Competitive Bid Request as dates for payment of interest with
respect to such Advance. Interest accrued on each Swingline Loan shall be
payable on the day that such Loan is required to be repaid. Interest accrued on
any Advance that is not paid when due shall be payable on demand and on the date
of payment in full. Interest on Eurodollar Advances, Fixed Rate Loans and fees
hereunder shall be calculated for actual days elapsed on the basis of a 360-day
year. Interest on Floating Rate Advances shall be calculated for actual days
elapsed on the basis of a 365/366-day year. Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to 12:00 noon (New York time) at the place of payment.
If any payment of principal of or interest on an Advance, any fees or any other
amounts payable to the Agent or any Lender hereunder shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of principal payment, such extension of time shall
be included in computing interest, fees and commissions in connection with such
payment.
 
 
30

--------------------------------------------------------------------------------


 
2.19.  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the Agent
will notify each Lender in writing of the contents of each Aggregate Commitment
reduction notice, Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder. The Agent will notify the Borrower
and each Lender of the interest rate applicable to each Revolving Eurodollar
Advance promptly upon determination of such interest rate and will give the
Borrower and each Lender prompt notice of each change in the Alternate Base
Rate.
 
2.20.  Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.
 
2.21.  Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date (or, in the case of a
Lender with respect to a Revolving Floating Rate Advance under Section 2.11,
prior to the time) on which it is scheduled to make payment to the Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Agent for the account
of the Lenders, that it does not intend to make such payment, the Agent may
assume that such payment has been made. The Agent may, but shall not be
obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or the Borrower, as
the case may be, has not in fact made such payment to the Agent, the recipient
of such payment shall, on demand by the Agent, repay to the Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to (x)
in the case of payment by a Lender, the Federal Funds Effective Rate for such
day for the first three days and, thereafter, the interest rate applicable to
the relevant Loan or (y) in the case of payment by the Borrower, the interest
rate applicable to the relevant Loan.
 
2.22.  Replacement of Lender. If the Borrower is required pursuant to Section
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender so
affected an “Affected Lender”), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to terminate or replace the
Commitment of such Affected Lender, provided that no Default or Unmatured
Default shall have occurred and be continuing at the time of such termination or
replacement, and provided further that, concurrently with such termination or
replacement, (i) if the Affected Lender is being replaced, another bank or other
entity which is reasonably satisfactory to the Borrower and the Agent shall
agree, as of such date, to purchase for cash at face amount the Outstanding
Credit Exposure of the Affected Lender pursuant to an Assignment Agreement
substantially in the form of Exhibit C and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) the
 
 
31

--------------------------------------------------------------------------------


 
 
Borrower shall pay to such Affected Lender in immediately available funds on the
day of such replacement (A) all interest, fees and other amounts then accrued
but unpaid to such Affected Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender, in each case to the
extent not paid by the purchasing lender and (iii) if the Affected Lender is
being terminated, the Borrower shall pay to such Affected Lender all Obligations
due to such Affected Lender (including the amounts described in the immediately
preceding clauses (i) and (ii) plus the outstanding principal balance of such
Affected Lender’s Advances and the amount of such Lender's funded participations
in unreimbursed LC Disbursements). Notwithstanding the foregoing, the Borrower
may not terminate the Commitment of an Affected Lender if, after giving effect
to such termination, the Aggregate Outstanding Credit Exposure would exceed the
Aggregate Commitment.
 
ARTICLE III
 
YIELD PROTECTION; TAXES
 
3.1.  Yield Protection. If, on or after the Original Effective Date, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in any such law, rule, regulation, policy, guideline or directive or in
the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
 
3.1.1   subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans, or
 
3.1.2   imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or
 
3.1.3   imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its Commitment, Eurodollar Loans or Fixed Rate Loans or reduces any
amount receivable by any Lender or any applicable Lending Installation in
connection with its Commitment, Eurodollar Loans or Fixed Rate Loans, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Commitment, Eurodollar Loans or Fixed
Rate Loans held or interest received by it, by an amount deemed material by such
Lender,
 
 
32

--------------------------------------------------------------------------------


 
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Commitment,
Eurodollar Loans or Fixed Rate Loans or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Commitment,
Eurodollar Loans or Fixed Rate Loans, then, within 15 days of demand,
accompanied by the written statement required by Section 3.6, by such Lender,
the Borrower shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.
 
3.2.  Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a Change, then, within 15 days of demand, accompanied
by the written statement required by Section 3.6, by such Lender, the Borrower
shall pay such Lender the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment hereunder (after taking into account such Lender’s policies as to
capital adequacy). “Change” means (i) any change after the Original Effective
Date in the Risk-Based Capital Guidelines or (ii) any adoption of, or change in,
or change in the interpretation or administration of any other law, governmental
or quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Original Effective
Date which affects the amount of capital required or expected to be maintained
by any Lender or any Lending Installation or any corporation controlling any
Lender. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the Original Effective Date,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the Original Effective Date.
 
3.3.  Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, or
(iii) no reasonable basis exists for determining the Eurodollar Base Rate, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate Advances
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law, subject to the
payment of any funding indemnification amounts required by Section 3.4.
 
3.4.  Funding Indemnification. If any payment of a Eurodollar Advance or a Fixed
Rate Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made or continued, a Fixed Rate Loan is not made or a
Floating Rate Advance is not converted into a Eurodollar Advance, on the date
specified by the Borrower for any reason other than default by the Lenders, or a
Eurodollar Advance or Fixed Rate Loan is not prepaid on the date specified by
 
 
33

--------------------------------------------------------------------------------


 
 
the Borrower for any reason, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance or Fixed Rate Loan.
 
3.5.  Taxes. (i) All payments by the Borrower to or for the account of any
Lender or the Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof or, if a receipt
cannot be obtained with reasonable efforts, such other evidence of payment as is
reasonably acceptable to the Agent, in each case within 30 days after such
payment is made.
 

(ii)  
In addition, the Borrower shall pay any present or future stamp or documentary
taxes and any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or under any Note or from the execution or
delivery of, or otherwise with respect to, this Agreement or any Note (“Other
Taxes”).

 

(iii)  
The Borrower shall indemnify the Agent and each Lender for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed on amounts payable under this Section 3.5) paid by the Agent or such
Lender and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. Payments due under this indemnification shall
be made within 30 days of the date the Agent or such Lender makes demand
therefor pursuant to Section 3.6.

 

(iv)  
Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date on which it becomes a party to this
Agreement (but in any event before a payment is due to it hereunder), (i)
deliver to each of the Borrower and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, or (ii) in the case of a Non-U.S. Lender that is fiscally transparent,
deliver to the Agent a United States Internal Revenue Form W-8IMY together with
the applicable accompanying forms, W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States withholding tax. Each
Non-U.S. Lender further undertakes to deliver to each of the Borrower and the
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such

 
 
34

--------------------------------------------------------------------------------


 
 

  additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax. 

 

(v)  
For any period during which a Non-U.S. Lender has failed to provide the Borrower
with an appropriate form pursuant to clause (iv) above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which such Non-U.S. Lender became a party to
this Agreement), such Non-U.S. Lender shall not be entitled to indemnification
under this Section 3.5 with respect to Taxes imposed by the United States;
provided that, should a Non-U.S. Lender which is otherwise exempt from or
subject to a reduced rate of withholding tax become subject to Taxes because of
its failure to deliver a form required under clause (iv) above, the Borrower
shall take such steps as such Non-U.S. Lender shall reasonably request to assist
such Non-U.S. Lender to recover such Taxes.

 

(vi)  
Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrower (with a
copy to the Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.

 

(vii)  
If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or
properly completed, because such Lender failed to notify the Agent of a change
in circumstances which rendered its exemption from withholding ineffective, or
for any other reason), such Lender shall indemnify the Agent fully for all
amounts paid, directly or indirectly, by the Agent as tax, withholding therefor,
or otherwise, including penalties and interest, and including taxes imposed by
any jurisdiction on amounts payable to the Agent under this subsection, together
with all reasonable costs and expenses related thereto (including attorneys’
fees and time charges of attorneys for the Agent, which attorneys may be
employees of the Agent). The obligations of the Lenders under this Section
3.5(vii) shall survive the payment of the Obligations and termination of this
Agreement.

 
 
35

--------------------------------------------------------------------------------


 
3.6.  Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the Agent) as
to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error, and upon reasonable request of the
Borrower, such Lender shall promptly provide supporting documentation describing
and/or evidence of the applicable event giving rise to such amount to the extent
not inconsistent with such Lender’s policies or applicable law. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type, currency and maturity corresponding to the
deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.
 
3.7.  Alternative Lending Installation. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. A Lender’s designation of an alternative
Lending Installation shall not affect the Borrower’s rights under Section 2.22
to replace a Lender.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
4.1.  Restatement Effective Date. The amendment and restatement of the
Pre-Restatement Credit Agreement by this Agreement shall not become effective
unless the following conditions precedent have been satisfied and the Borrower
has furnished to the Agent with sufficient copies for the Lenders and the
Issuing Banks:
 
4.1.1   Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments thereto, and a certificate of good standing, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation.
 
4.1.2   Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Borrower is a party.
 
4.1.3   An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of the Borrower
authorized to sign the Loan Documents to which the Borrower is a party, upon
which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower.
 
 
36

--------------------------------------------------------------------------------


 
 
4.1.4   A certificate, signed by the Chairman, Chief Executive Officer,
President, Executive Vice President, Chief Financial Officer, any Senior Vice
President, any Vice President or the Treasurer of the Borrower, stating that on
the Restatement Effective Date (a) no Default or Unmatured Default has occurred
and is continuing, (b) all of the representations and warranties in Article V
shall be true and correct in all material respects as of such date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date and (c) no material adverse change in
the business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, has occurred since December 31, 2004 except for
the Disclosed Matters.
 
4.1.5   A written opinion of the Borrower’s counsel, in form and substance
satisfactory to the Agent and addressed to the Lenders, in substantially the
form of Exhibit A.
 
4.1.6   Evidence satisfactory to the Agent that the Five-Year Multi-Borrower
Credit Agreement shall have been duly executed by all parties thereto.
 
4.1.7   All documentation and other information that any Lender shall reasonably
have requested in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.
 
4.1.8   Such other documents as any Lender or its counsel may have reasonably
requested.
 
4.2.  Each Credit Extension. The Lenders and the Issuing Banks shall not be
required to make any Credit Extension unless on the applicable Credit Extension
Date:
 
4.2.1   There exists no Default or Unmatured Default.
 
4.2.2   The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.
 
4.2.3   All legal matters incident to the making of such Advance shall be
satisfactory to the Lenders and their counsel.
 
4.2.4   In the case of any Credit Extension which would (i) be made after
June 30, 2007, (ii) cause the aggregate principal amount of short-term
indebtedness for borrowed money of the Borrower to exceed $1,500,000,000, or
(iii) cause the aggregate principal amount of issuances and sales by the
Borrower of capital stock, preferred stock, the other securities specified in
the SEC order referred to in Section 5.18 and long-term indebtedness for
borrowed money to exceed $2,500,000,000 then, unless such authorization is no
longer required by applicable laws and regulations (and the Agent shall have
received confirmation thereof reasonably satisfactory to it), such Credit
Extension shall have been duly authorized by an order of the SEC under the 1935
Act (or
 
 
37

--------------------------------------------------------------------------------


 
 
of any governmental agency that may succeed to the authority of the SEC under
the 1935 Act) and the Agent shall have received a true and complete copy of such
order authorizing such Credit Extension.
 
Each Borrowing Notice or request for the issuance of a Letter of Credit with
respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2.1, 4.2.2,
4.2.3 and 4.2.4 have been satisfied. Any Lender or Issuing Bank may require a
duly completed compliance certificate in substantially the form of Exhibit B as
a condition to making a Credit Extension.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to each Lender, each Issuing Bank and the
Agent as of each of (i) the Restatement Effective Date, (ii) the date of the
initial Credit Extension hereunder after the Restatement Effective Date (if
different from the Restatement Effective Date) and (iii) each date as required
by Section 4.2:
 
5.1.  Existence and Standing. Each of the Borrower and its Subsidiaries (other
than any Project Finance Subsidiary) is a corporation, partnership (in the case
of Subsidiaries only) or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
 
5.2.  Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by the Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents to which the Borrower
is a party constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law) and (iii) requirements
of reasonableness, good faith and fair dealing.
 
5.3.  No Conflict; Government Consent. Neither the execution and delivery by the
Borrower of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries or (ii) the Borrower’s or any
Subsidiary’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating agreement or other management agreement, as the case may be, or (iii)
the provisions of any indenture, instrument or agreement to which the Borrower
or any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with, or constitute a default under, or result
in, or require, the creation or imposition of any Lien in, of or
 
 
38

--------------------------------------------------------------------------------


 
 
on the Property of the Borrower or a Subsidiary pursuant to the terms of, any
such indenture, instrument or agreement. No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by the Borrower or any of its Subsidiaries, is required to be
obtained by the Borrower or any of its Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings and issuances of
Letters of Credit under this Agreement, the payment and performance by the
Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
 
5.4.  Financial Statements. The December 31, 2004, consolidated financial
statements of the Borrower and its Subsidiaries, audited by Pricewaterhouse
Coopers LLP, for the fiscal year ended December 31, 2004, and the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of March 31,
2005, and the related unaudited statement of income and statement of cash flows
for the three-month period then ended, copies of which have been furnished to
each Lender, fairly present in all material respects (subject in the case of
such balance sheet and statement of income for the period ended March 31, 2005,
to year-end adjustments) the consolidated financial condition of the Borrower
and its Subsidiaries at such dates and the consolidated results of the
operations of the Borrower and its Subsidiaries for the periods ended on such
dates, were prepared in accordance with generally accepted accounting principles
in effect on the dates such statements were prepared (except for the absence of
footnotes and subject to year end audit adjustments) and fairly present the
consolidated financial condition and operations of the Borrower and its
Subsidiaries at such dates and the consolidated results of their operations for
the periods then ended.
 
5.5.  Material Adverse Change. As of the Restatement Effective Date, since
December 31, 2004, there has been no change in the business, Property, condition
(financial or otherwise) or results of operations of the Borrower and its
Subsidiaries (other than any Project Finance Subsidiary) which could reasonably
be expected to have a Material Adverse Effect (a “Material Adverse Change”),
except for the Disclosed Matters; provided, however, that neither (i) any
ratings downgrade applicable to the Indebtedness of the Borrower or any of its
Subsidiaries by Moody’s or S&P nor (ii) the Borrower’s or any of its
Subsidiaries’ inability to place commercial paper in the capital markets, shall,
in and of themselves, be deemed events constituting a Material Adverse Change.
 
5.6.  Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries, except in respect of such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and as to which no Lien exists (except as permitted by Section 6.13.2). The
Internal Revenue Service has completed audits of the United States federal
income tax returns filed by Union Electric for all periods through the calendar
taxable year ending December 31, 1997 and by CIPSCO, Inc. for all periods
through the calendar taxable year ending December 31, 1997. The Internal Revenue
Service has not completed audits of the United States federal income tax returns
filed by the Borrower and its Subsidiaries for subsequent periods. No claims
have been, or are being, asserted with respect to such taxes that could
reasonably be expected to result in a
 
 
39

--------------------------------------------------------------------------------


 
 
Material Adverse Effect and no liens have been filed with respect to such taxes.
The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any taxes or other governmental charges are
adequate. 
 
5.7.  Litigation and Contingent Obligations. On the Restatement Effective Date,
other than the Disclosed Matters, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of its officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could, if determined adversely to the Borrower or its
Subsidiaries, reasonably be expected to have a Material Adverse Effect or which
seeks to prevent, enjoin or delay the making of any Loans. Other than any
liability incident to any litigation, arbitration or proceeding which could not
reasonably be expected to have a Material Adverse Effect, the Borrower has no
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 5.4.
 
5.8.  Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.
 
5.9.  ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
 
5.10.  Accuracy of Information. The information, exhibits or reports furnished
by the Borrower to the Agent or to any Lender in connection with the negotiation
of, or compliance with, the Loan Documents as of the date furnished do not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.
 
5.11.  Regulation U. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Advance, margin stock (as defined in Regulation U) will
constitute less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or any other
restriction hereunder.
 
5.12.  Material Agreements. Neither the Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse Effect
as described in clauses (ii) and/or (iii) of the definition thereof. Neither the
Borrower nor any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any agreement or instrument to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (ii) any agreement
or instrument
 
 
40

--------------------------------------------------------------------------------


 
evidencing or governing Indebtedness, which default could be reasonably expected
to have a Material Adverse Effect.
 
5.13.  Compliance With Laws. Except for the Disclosed Matters, the Borrower and
its Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property,
non-compliance with which could reasonably be expected to result in a Material
Adverse Effect.
 
5.14.  Ownership of Properties. On the date of this Agreement, the Borrower and
its Subsidiaries have good title (except for minor defects in title that do not
interfere with their ability to conduct their business as currently conducted or
to utilize such properties for the intended purposes), free of all Liens other
than those permitted by Section 6.13, to all of the assets material to the
Borrower’s business reflected in the Borrower’s most recent consolidated
financial statements provided to the Agent, as owned by the Borrower and its
Subsidiaries.
 
5.15.  Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and assuming the accuracy of the representations and warranties made in Section
9.12 and in any assignment made pursuant to Section 12.3.3, neither the
execution of this Agreement nor the making of Loans hereunder gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code.
 
5.16.  Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that, other than the Disclosed Matters, Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect. Except for the
Disclosed Matters, and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment.
 
5.17.  Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
 
5.18.  Public Utility Holding Company Act; Securities and Exchange Commission
Authorization. The Borrower is a “holding company” as such term is defined in
the 1935 Act. The SEC, in accordance with the 1935 Act, has issued an order
authorizing (a) the incurrence by the Borrower of short-term indebtedness for
borrowed money in an aggregate principal amount not to exceed at any time
$1,500,000,000 and (b) the issuance and sale by the Borrower of
 
 
41

--------------------------------------------------------------------------------


 
 
capital stock, preferred stock, certain other specified securities and long-term
indebtedness for borrowed money in an aggregate principal amount not to exceed
at any time $2,500,000,000, subject to, among other things, the condition that
all such indebtedness be issued on or before June 30, 2007 and, in the case of
short-term indebtedness, mature not later than 364 days thereafter, unless the
1935 Act is repealed or revised. Loans extended under this Agreement are
short-term indebtedness for borrowed money and also long-term indebtedness for
borrowed money within the meaning of the aforesaid order of the SEC. Unless such
authorization is no longer required by applicable laws and regulations (and the
Agent shall have received confirmation thereof reasonably satisfactory to it),
additional authorization from the SEC (or any governmental agency that succeeds
to the authority of the SEC), will be necessary in order for the Borrower after
June 30, 2007 to obtain any Advances under this Agreement (assuming the Facility
Termination Date has not already occurred prior to such date) or to incur or
issue short-term indebtedness for borrowed money and long-term indebtedness for
borrowed money, in each case including, without limitation, Loans extended under
this Agreement. Except for the aforesaid order of the SEC, on the Restatement
Effective Date no regulatory authorizations, approvals, consents, registrations,
declarations or filings are required in connection with the borrowings by, and
issuances of Letters of Credit for the account of, the Borrower hereunder or the
performance by the Borrower of the Obligations.
 
5.19.  Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as is
consistent with sound business practice.
 
5.20.  No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.
 
ARTICLE VI
 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1.  Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Agent, and the
Agent shall promptly deliver to each of the Lenders (it being agreed that the
obligation of the Borrower to furnish the financial statements referred to in
paragraphs 6.1.1 and 6.1.2 below may be satisfied by the delivery of annual and
quarterly reports from Borrower to the SEC on Forms 10-K and 10-Q containing
such statements):
 
6.1.1   Within 90 days after the close of each fiscal year, Borrower’s audited
financial statements prepared in accordance with Agreement Accounting Principles
on a consolidated basis for itself and its Subsidiaries, including balance
sheets as of the end of such period, statements of income and statements of cash
flows, accompanied by (a) an audit report, unqualified as to scope, of a
nationally recognized firm of independent
 
 
42

--------------------------------------------------------------------------------


 
 
public accountants; (b) any management letter prepared by said accountants, and
(c) a certificate of said accountants that, in the course of their audit of the
foregoing, they have obtained no knowledge of any Default, or if, in the opinion
of such accountants, any such Default shall exist, stating the nature and status
thereof.
 
6.1.2   Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, Borrower’s
consolidated unaudited balance sheets as at the close of each such period and
consolidated statements of income and a statement of cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
as to fairness of presentation, compliance with Agreement Accounting Principles
and consistency by its chief financial officer, controller or treasurer.
 
6.1.3   Together with the financial statements required under Sections 6.1.1 and
6.1.2, a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer, controller or treasurer showing the calculations
necessary to determine compliance with this Agreement and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof.
 
6.1.4   As soon as possible and in any event within 10 days after the Borrower
knows that any ERISA Event has occurred that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower, its Subsidiaries or any Commonly Controlled Entity in
an aggregate amount exceeding $25,000,000, a statement, signed by the chief
financial officer, controller or treasurer of the Borrower, describing said
ERISA Event and the action which the Borrower proposes to take with respect
thereto.
 
6.1.5   As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect.
 
6.1.6   Promptly upon becoming aware thereof, notice of any upgrading or
downgrading of the rating of the Borrower’s senior unsecured debt, commercial
paper or First Mortgage Bonds by Moody’s or S&P.
 
6.1.7   Such other information (including non-financial information) as the
Agent or any Lender may from time to time reasonably request.
 
6.2.  Use of Proceeds and Letters of Credit. The Borrower will, and will cause
each Subsidiary to, use the proceeds of the Advances for general corporate
purposes, including without limitation, for working capital, commercial paper
liquidity support with respect to commercial paper issued by the Borrower or its
Subsidiaries, to fund loans under and pursuant to
 
 
43

--------------------------------------------------------------------------------


 
 
the Money Pool Agreements, and to pay fees and expenses incurred in connection
with this Agreement. The Borrower shall use the proceeds of Advances in
compliance with all applicable legal and regulatory requirements and any such
use shall not result in a violation of any such requirements, including, without
limitation, Regulation U and Regulation X, the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder. The Borrower shall use the Letters of Credit
for general corporate purposes.
 
6.3.  Notice of Default. Within five (5) Business Days after an Authorized
Officer becomes aware thereof, the Borrower will, and will cause each Subsidiary
to, give notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and, unless otherwise reported to the SEC in the Borrower’s
filings under the Securities Exchange Act of 1934, of any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect.
 
6.4.  Conduct of Business. The Borrower will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise in which it is presently conducted
or in a manner or fields of enterprise reasonably related thereto and do all
things necessary to remain duly incorporated or organized, validly existing and
(to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted. Notwithstanding the foregoing, the Borrower is not
prohibited from dissolving any Inactive Subsidiary or from the sale of any
Subsidiary or assets pursuant to governmental or regulatory order or pursuant to
Section 6.11.
 
6.5.  Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been recorded in accordance
with Agreement Accounting Principles.
 
6.6.  Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all its
Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such risks as is consistent with sound business
practice, and the Borrower will furnish to any Lender upon request full
information as to the insurance carried.
 
6.7.  Compliance with Laws; Securities and Exchange Commission Authorization.
(a) The Borrower will, and will cause each Subsidiary to, comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject including, without limitation, all Environmental Laws,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 
               (b) From time to time prior to the expiration of the approval of
the SEC, in accordance with the 1935 Act, described in Section 5.18 with respect
to the Borrower’s Indebtedness, so
 
 
44

--------------------------------------------------------------------------------


 
long as this Agreement remains in effect or the Obligations incurred by the
Borrower under or in connection herewith remain outstanding, the Borrower will
obtain an extension of such approval and the Borrower shall provide a notice to
the Agent of the receipt of such extension, which notice shall include the
expiration date of the most recent approval and the total amount of Indebtedness
of the Borrower authorized therein. The Borrower further agrees not to request
any Advance or permit any Loan to remain outstanding hereunder in violation of
the above mentioned SEC approval or any conditions thereof, as in effect from
time to time.
 
6.8.  Maintenance of Properties. Subject to Section 6.11, the Borrower will, and
will cause each Subsidiary to, do all things necessary to maintain, preserve,
protect and keep its Property used in the operation of its business in good
repair, working order and condition (ordinary wear and tear excepted), and make
all necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.
 
6.9.  Inspection; Keeping of Books and Records. The Borrower will, and will
cause each Subsidiary to, permit the Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property, books and financial
records of the Borrower and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of the Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Agent or any Lender may
designate. The Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Borrower, upon the Agent’s request, shall turn over copies of
any such records to the Agent or its representatives.
 
6.10.  Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except (i) any Subsidiary
may merge or consolidate with the Borrower if the Borrower is the corporation
surviving such merger, (ii) any Subsidiary may merge or consolidate with any
other Subsidiary, provided that the Borrower’s aggregate direct and indirect
ownership interest in the survivor thereof shall not be less than the Borrower’s
direct and indirect ownership interest in either of such Subsidiaries prior to
such merger, and (iii) the Borrower or any Subsidiary may merge or consolidate
with any other Person if (a) such Person was organized under the laws of the
United States of America or one of its States and (b) the Borrower or such
Subsidiary is the corporation surviving such merger; provided that, in each
case, after giving effect thereto, no Default will be in existence.
 
6.11.  Dispositions of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, including any of its Subsidiaries, whether existing on the Restatement
Effective Date or thereafter created, except:
 
                               6.11.1   Sales of electricity, natural gas,
emissions credits and other commodities in the ordinary course of business.
 
 
45

--------------------------------------------------------------------------------


 
                               6.11.2   A disposition of assets by a Subsidiary
to the Borrower or another Subsidiary or by the Borrower to a Subsidiary.
 
                               6.11.3   The payment of cash dividends by any
Subsidiary to holders of its equity interests.
 
                               6.11.4   A disposition of obsolete property or
property no longer used in the business of the Borrower or its Subsidiaries.
    
               6.11.5   The transfer pursuant to a requirement or law or any
regulatory authority having jurisdiction, of functional and/or operational
control of (but not of title to)transmission facilities of the Borrower or its
Subsidiaries to an Independent System Operator, Regional Transmission
Organization or to some other entity which has responsibility for operating and
planning a regional transmission system.
 
                                6.11.6   Dispositions pursuant to Leveraged
Lease Sales.
 
                6.11.7  Leases, sales or other dispositions of its Property
that, together with all other Property of the Borrower and its Subsidiaries
previously leased, sold or disposed of (other than dispositions otherwise
permitted by other provisions of this Section 6.11) since the Restatement
Effective Date, do not constitute Property which represents more than fifteen
percent (15%) of the Consolidated Tangible Assets of the Borrower as would be
shown in the consolidated financial statements of the Borrower and its
Subsidiaries as at the end of the fiscal year ending immediately prior to the
date of any such lease, sale or other disposition.
 
6.12.  Indebtedness of Project Finance Subsidiaries, Investments in Project
Finance Subsidiaries; Acquisitions. Neither the Borrower nor any Subsidiary
shall be directly or indirectly, primarily or secondarily, liable for any
Indebtedness or any other form of liability, whether direct, contingent or
otherwise, of a Project Finance Subsidiary nor shall the Borrower or any
Subsidiary provide any guarantee of the Indebtedness, liabilities or other
obligations of a Project Finance Subsidiary. The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist Investments in Project Finance
Subsidiaries in excess of $100,000,000 in the aggregate at any time. The
Borrower will not, nor will it permit any Subsidiary to, consummate any
Acquisition other than an Acquisition (a) which is consummated on a non-hostile
basis approved by a majority of the board of directors or other governing body
of the Person being acquired; and (b) which involves the purchase of a business
line similar, related, complementary or incidental to that of the Borrower and
its Subsidiaries as of the Restatement Effective Date unless the purchase price
therefor is less than or equal to (i) $10,000,000 with respect thereto or (ii)
$50,000,000 when taken together with all other Acquisitions consummated during
the term of this Agreement which do not otherwise satisfy the conditions
described above in this clause (b), and, as of the date of such Acquisition and
after giving effect thereto, no Default or Unmatured Default shall exist.
 
6.13.  Liens. The Borrower will not, nor will it permit any Subsidiary (other
than a Project Finance Subsidiary) to, create, incur, or suffer to exist any
Lien in, of or on the Property of the Borrower or any of its Subsidiaries,
except:
 
 
46

--------------------------------------------------------------------------------


 
 
6.13.1   Liens, if any, securing (a) the Loans and other Obligations hereunder
and (b) the “Loans” and other “Obligations” under (and as defined in) the Five-
            Year Multi-Borrower Credit Agreement.
 
                6.13.2   Liens for taxes, assessments or governmental charges or
levies on its Property if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on its books.
 
                6.13.3   Liens imposed by law, such as landlords’, wage
earners’, carriers’, warehousemen’s and mechanics’ liens and other similar liens
arising in the ordinary course of business which secure payment of obligations
not more than 60 days past due or which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on its books.
 
                6.13.4   Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.
 
                                 6.13.5   Liens existing on the Restatement
Effective Date and described in Schedule 2.
 
                                 6.13.6   Deposits securing liability to
insurance carriers under insurance or self-insurance arrangements.
 
                 6.13.7   Deposits or accounts to secure the performance of
bids, trade contracts or obligations (other than for borrowed money), vendor and
service provider arrangements, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business.
 
                6.13.8   Easements, reservations, rights-of-way, restrictions,
survey exceptions and other similar encumbrances as to real property of the
Borrower and its Subsidiaries which customarily exist on properties of
corporations engaged in similar activities and similarly situated and which do
not materially interfere with the conduct of the business of the Borrower or any
such Subsidiary conducted at the property subject thereto.
 
                 6.13.9   Liens arising out of judgments or awards not exceeding
$50,000,000 in the aggregate with respect to which appeals are being diligently
pursued, and, pending the determination of such appeals, such judgments or
awards having been effectively stayed.
 
                 6.13.10   Liens created pursuant to the Existing Indentures
securing the First Mortgage Bonds; provided that the Liens of such Existing
Indentures shall extend only to the property of Union Electric and CIPS
(including, to the extent applicable, after acquired property) that is or would
be covered by the Liens of the Existing Indentures as in effect on the
Restatement Effective Date.
 
 
47

--------------------------------------------------------------------------------


 
 
     6.13.11   Liens incurred in connection with the Peno Creek Project.
 
                 6.13.12   Liens existing on any capital assets of any
Subsidiary of the Borrower at the time such Subsidiary becomes a Subsidiary and
not created in contemplation of such event.
 
                 6.13.13   Liens on any capital assets securing Indebtedness
incurred or assumed for the purpose of financing or refinancing all or any part
of the cost of acquiring or constructing such asset; provided that such Lien
attaches to such asset concurrently with or within eighteen (18) months after
the acquisition or completion or construction thereof.
 
                 6.13.14   Liens existing on any capital assets of any
Subsidiary of the Borrower at the time such Subsidiary is merged or consolidated
with or into the Borrower or any Subsidiary and not created in contemplation of
such event.
 
                  6.13.15   Liens existing on any assets prior to the
acquisition thereof by the Borrower or any Subsidiary and not created in
contemplation thereof; provided that such Liens do not encumber any other
property or assets.
 
                  6.13.16   Liens (a) on the capital stock of CILCO and on the
assets of CILCO and any other Subsidiary of CILCORP existing on the Restatement
Effective Date and/or (b) created pursuant to the Existing CILCO Indenture
securing First Mortgage Bonds; provided that the Liens of such Existing CILCO
Indenture shall extend only to the property (including, to the extent
applicable, after acquired property) that is covered by the Liens of the
Existing CILCO Indenture as in effect on the Restatement Effective Date.
 
           6.13.17   Undetermined Liens and charges incidental to construction.
 
           6.13.18   Liens on Property or assets of a Subsidiary in favor of the
Borrower or a Subsidiary that is directly or indirectly wholly owned by the
Borrower.
 
                   6.13.19   Liens (a) on the assets of IP and any Subsidiary of
IP existing on the Restatement Effective Date and/or (b) created pursuant to the
Existing IP Indenture securing First Mortgage Bonds; provided that the Liens of
such Existing IP Indenture shall extend only to the property (including, to the
extent applicable, after acquired property) that is covered by the Liens of the
Existing IP Indenture as in effect on the Restatement Effective Date.
 
                   6.13.20   Liens arising out of the refinancing, extension,
renewal or refunding of any Indebtedness secured by any Lien permitted by any of
Section 6.13.10 through 6.13.19; provided that (a) such Indebtedness is not
secured by any additional assets, and (b) the amount of such Indebtedness
secured by any such Lien is not increased.
 
            6.13.21   Any Liens existing on any assets of IP or any of its
Subsidiaries or related trusts related to the Illinois Power Special Purpose
Trust Transitional Funding Trust Notes, Series 1998-1.
 
 
48

--------------------------------------------------------------------------------


 
6.14.  Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than the Borrower and its Subsidiaries) except in the ordinary
course of business and pursuant to the reasonable requirements of the Borrower’s
or such Subsidiary’s business and, except to the extent that the terms and
consideration of any such transaction are mandated, limited or otherwise subject
to conditions imposed by any regulatory or government body, upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arm’s-length
transaction.
 
6.15.  Financial Contracts. The Borrower will not, nor will it permit any
Subsidiary, to, enter into or remain liable upon any Rate Management
Transactions except for those entered into in the ordinary course of business
for bona fide hedging purposes and not for speculative purposes.
 
6.16.  Subsidiary Covenants. The Borrower will not, and will not permit any
Subsidiary other than a Project Finance Subsidiary to, create or otherwise cause
to become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary other than a Project Finance Subsidiary (i) to pay
dividends or make any other distribution on its common stock, (ii) to pay any
Indebtedness or other obligation owed to the Borrower or any other Subsidiary,
or (iii) to make loans or advances or other Investments in the Borrower or any
other Subsidiary, in each case, other than (a) restrictions and conditions
imposed by law or by this Agreement or the Five-Year Multi-Borrower Credit
Agreement, (b) restrictions and conditions existing on the Restatement Effective
Date, in each case as identified on Schedule 3 (without giving effect to any
amendment or modification expanding the scope of any such restriction or
condition), (c) restrictions on dividends on the capital stock of Union Electric
entered into in connection with future issuances of subordinated capital income
securities, to the extent the same are not more restrictive than those
benefiting the holders of Union Electric’s existing 7.69% Subordinated Capital
Income Securities, (d) restrictions and conditions in agreements or arrangements
entered into by (1) Electric Energy, Inc. regarding the payment of dividends or
the making of other distributions with respect to shares of its capital stock or
(2) Gateway Energy WGK Project, L.L.C., in each case, without giving effect to
any amendment or modification expanding the scope of any such restriction or
condition, and (e) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder.
 
6.17.  Leverage Ratio. The Borrower will not permit the ratio of
(i) Consolidated Indebtedness to (ii) Consolidated Total Capitalization of the
Borrower to be greater than 0.65 to 1.00 at any time.
 
ARTICLE VII
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
 
49

--------------------------------------------------------------------------------


 
7.1. Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders, the Issuing Banks or the
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be false in any material respect on the date as of
which made or deemed made.
 
7.2. Nonpayment of (i)  principal of any Loan when due, or (ii) interest upon
any Loan or any Facility Fee or other Obligations under any of the Loan
Documents within five (5) Business Days after such interest, fee or other
Obligation becomes due.
 
7.3. The breach by the Borrower of any of the terms or provisions of Section
6.2, 6.3, 6.9, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16 or 6.17.
 
7.4. The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
this Agreement which is not remedied within fifteen (15) days after the earlier
to occur of (i) written notice from the Agent or any Lender to the Borrower or
(ii) an Authorized Officer otherwise becoming aware of any such breach.
 
7.5. Failure of the Borrower or any of its Subsidiaries (other than Project
Finance Subsidiaries) to pay when due any Material Indebtedness; or the default
by the Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries) in the performance (beyond the applicable grace period with
respect thereto, if any) of any term, provision or condition contained in any
Material Indebtedness Agreement, or any other event shall occur or condition
exist (except for a “Triggering Event” under IP’s 11½% Mortgage Bonds due 2010
which does not also cause an event of default thereunder), the effect of which
default, event or condition is to cause, or to permit the holder(s) of such
Material Indebtedness or the lender(s) under any Material Indebtedness Agreement
to cause, such Material Indebtedness to become due prior to its stated maturity
or any commitment to lend under any Material Indebtedness Agreement to be
terminated prior to its stated expiration date; or any Material Indebtedness of
the Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries) shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof (except, in the case of or related to a “Triggering Event”
under IP’s 11½% Mortgage Bonds due 2010 which does not also cause an event of
default thereunder); or the Borrower or any of its Subsidiaries (other than
Project Finance Subsidiaries) shall not pay, or admit in writing its inability
to pay, its debts generally as they become due; provided that no Default shall
occur under this Section 7.5 as a result of (i) any notice of voluntary
prepayment delivered by the Borrower or any Subsidiary with respect to any
Indebtedness, or (ii) any voluntary sale of assets by the Borrower or any
Subsidiary permitted hereunder as a result of which any Indebtedness secured by
such assets is required to be prepaid.
 
7.6. The Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries) shall (i) have an order for relief entered with respect to it
under the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in
 
 
50

--------------------------------------------------------------------------------


 
 
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6, (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7, or (vii)
become unable, admit in writing its inability or fail generally to pay its debts
as they become due.
 
7.7. Without the application, approval or consent of the Borrower or any of its
Subsidiaries (other than a Project Finance Subsidiary), a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower or
any of its Subsidiaries (other than a Project Finance Subsidiary) or any
Substantial Portion of its Property or the Property of any of its Subsidiaries
(other than a Project Finance Subsidiary), or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries
(other than a Project Finance Subsidiary) and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 consecutive days.
 
7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries (other than Project Finance
Subsidiaries) which, when taken together with all other Property of the Borrower
and its Subsidiaries so condemned, seized, appropriated, or taken custody or
control of, during the twelve-month period ending with the month in which any
such action occurs, constitutes a Substantial Portion.
 
7.9. The Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries) shall fail within 45 days to pay, bond or otherwise discharge one
or more (i) judgments or orders for the payment of money in excess of
$50,000,000 (or the equivalent thereof in currencies other than Dollars) in the
aggregate (net of any amount covered by insurance), or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.
 
7.10. An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred is
in excess of $50,000,000.
 
7.11. Nonpayment by the Borrower or any Subsidiary (other than Project Finance
Subsidiary) of any Rate Management Obligation, in a notional amount of
$25,000,000 or more, when due or the breach by the Borrower or any Subsidiary
(other than Project Finance Subsidiary) of any term, provision or condition
contained in any Rate Management Transaction or any transaction of the type
described in the definition of “Rate Management Transactions,” whether or not
any Lender or Affiliate of a Lender is a party thereto.
 
7.12. Any Change in Control shall occur.
 
7.13. The Borrower or any of its Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other
 
 
51

--------------------------------------------------------------------------------


 
 
Person of any toxic or hazardous waste or substance into the environment, or
(ii) violate any Environmental Law, which, in the case of an event described in
clause (i) or clause (ii), has resulted in liability to the Borrower or any of
its Subsidiaries in an amount equal to $50,000,000 or more, which liability is
not paid, bonded or otherwise discharged within 45 days or which is not stayed
on appeal and being appropriately contested in good faith.
 
7.14. Any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document.
 
ARTICLE VIII
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.  Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower or any of its Subsidiaries (other than any Project
Finance Subsidiary), the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Agent, any Issuing Bank or any Lender. If
any other Default occurs with respect to the Borrower or any of its Subsidiaries
(other than any Project Finance Subsidiary to the extent excluded from such
Default by the provisions of Article VII), the Required Lenders (or the Agent
with the consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder, or declare the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives.
 
If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to the Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.
 
8.2.  Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or thereunder or
waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of all of the Lenders (or, in
the case of Section 8.2.2, all affected Lenders):
 
             8.2.1   Extend the final maturity of any Revolving Loan or LC
Disbursement or postpone any payment of principal of any Revolving Loan or LC
Disbursement or forgive all or any portion of the principal amount thereof, or
reduce the rate or extend the time of payment of interest or fees thereon (other
than a waiver of the application of the default rate of interest pursuant to
Section 2.14 hereof).
 
 
52

--------------------------------------------------------------------------------


 
             8.2.2   Extend the final maturity of any Competitive Loan or
postpone any regularly scheduled payment of principal of any Competitive Loan or
forgive all or any portion of the principal amount thereof, or reduce the rate
or extend the time of payment of interest or fees thereon (other than a waiver
of the application of the default rate of interest pursuant to Section 2.14
hereof).
 
             8.2.3   Waive any condition set forth in Section 4.2, reduce the
percentage specified in the definition of Required Lenders or any other
percentage of Lenders specified to be the Pro Rata Share in this Agreement to
act on specified matters or amend the definition of “Pro Rata Share”.
 
             8.2.4   Extend the Facility Termination Date, or reduce the amount
or extend the payment date for, the mandatory payments required under Section
2.2, or increase the amount of the Commitment of any Lender hereunder, or permit
the Borrower to assign its rights or obligations under this Agreement or change
Section 2.15 or 2.8.4 in a manner that would alter the pro rata sharing of
payments or reduction of commitments required thereby.
 
       8.2.5   Amend this Section 8.2.
 
No amendment of any provision of this Agreement relating to the Agent, any
Issuing Bank or the Swingline Lender shall be effective without the written
consent of the Agent, such Issuing Bank or the Swingline Lender, as the case may
be. The Agent may waive payment of the fee required under Section 12.3.3 without
obtaining the consent of any other party to this Agreement. Notwithstanding the
foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower, the Required Lenders and the Agent if (i)
by the terms of such agreement any remaining Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Advance made by it and all other
amounts owing to it or accrued for its account under this Agreement.
 
8.3.  Preservation of Rights. No delay or omission of the Lenders, the Agent or
the Issuing Banks to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or Unmatured Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Agent with the consent of, the requisite number of Lenders
required pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the
Issuing Banks and the Lenders until all of the Obligations have been paid in
full.
 
 
53

--------------------------------------------------------------------------------


 
ARTICLE IX
 
GENERAL PROVISIONS
 
9.1.  Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
 
9.2.  Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
9.3.  Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
9.4.  Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrower, the Agent, the Issuing
Banks and the Lenders relating to the subject matter thereof other than those
contained in the fee letter described in Section 10.13 which shall survive and
remain in full force and effect during the term of this Agreement.
 
9.5.  Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders and the Issuing Banks hereunder are several and not
joint and no Lender or Issuing Bank shall be the partner or agent of any other
(except to the extent to which the Agent is authorized to act as such). The
failure of any Lender or any Issuing Bank to perform any of its obligations
hereunder shall not relieve any other Lender or any Issuing Bank from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that each Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
 
9.6.  Expenses; Indemnification. (i) The Borrower shall reimburse the Agent and
each Arranger for any reasonable costs, internal charges and out-of-pocket
expenses (including reasonable attorneys’ and paralegals’ fees and time charges
of attorneys for the Agent, which attorneys may be employees of the Agent and
expenses of and fees for other advisors and professionals engaged by the Agent
or such Arranger) paid or incurred by the Agent or such Arranger in connection
with the investigation, preparation, negotiation, documentation, execution,
delivery, syndication, distribution (including, without limitation, via the
internet), review, amendment, modification and administration of the Loan
Documents. The Borrower also agrees to reimburse the Agent, each Arranger, the
Issuing Banks and the Lenders for any costs, internal charges and out-of-pocket
expenses (including attorneys’ and paralegals’ fees and time charges and
expenses of attorneys and paralegals for the Agent, such Arranger, the Issuing
Banks and the Lenders, which attorneys and paralegals may be employees of the
Agent, such
 
 
54

--------------------------------------------------------------------------------


 
 
Arranger, the Issuing Banks or the Lenders) paid or incurred by the Agent, such
Arranger, any Issuing Bank or any Lender in connection with the collection of
the Obligations and enforcement of the Loan Documents.
 

(ii)  
The Borrower hereby further agrees to indemnify the Agent, each Arranger, each
Issuing Bank, each Lender, their respective affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, any
Arranger, any Issuing Bank, any Lender or any affiliate is a party thereto, and
all attorneys’ and paralegals’ fees, time charges and expenses of attorneys and
paralegals of the party seeking indemnification, which attorneys and paralegals
may or may not be employees of such party seeking indemnification) which any of
them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan hereunder except
to the extent that they have resulted, as determined in a final non-appealable
judgment by a court of competent jurisdiction, from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.

 

(iii)  
To the extent that the Borrower fails to pay any amount required to be paid by
it to the Agent, either Arranger, any Issuing Bank or the Swingline Lender under
paragraph (i) or (ii) of this Section, each Lender severally agrees to pay to
the Agent, such Arranger, such Issuing Bank or the Swingline Lender, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent, such Arranger, such Issuing Bank or the Swingline
Lender in its capacity as such.

 
9.7.  Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.
 
9.8.  Accounting. Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles. If any changes in generally accepted accounting
principles are hereafter required or permitted and are adopted by the Borrower
or any of its Subsidiaries with the agreement of its independent certified
public accountants and such changes result in a change in the method of
calculation of any of the financial covenants, tests, restrictions or standards
herein or in the related definitions or terms used therein (“Accounting
Changes”), the parties hereto agree, at the Borrower’s request, to enter into
negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Borrower’s and its
 
 
55

--------------------------------------------------------------------------------


 
 
Subsidiaries’ financial condition shall be the same after such changes as if
such changes had not been made; provided, however, until such provisions are
amended in a manner reasonably satisfactory to the Agent and the Required
Lenders, no Accounting Change shall be given effect in such calculations. In the
event such amendment is entered into, all references in this Agreement to
Agreement Accounting Principles shall mean generally accepted accounting
principles as of the date of such amendment. Notwithstanding the foregoing, all
financial statements to be delivered by the Borrower pursuant to Section 6.1
shall be prepared in accordance with generally accepted accounting principles in
effect at such time.
 
9.9.  Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
9.10.  Nonliability. The relationship between the Borrower on the one hand and
the Lenders and the Agent on the other hand shall be solely that of borrower and
lender. None of the Agent, any Arranger, any Issuing Bank or any Lender shall
have any fiduciary responsibilities to the Borrower. None of the Agent, any
Arranger, any Issuing Bank or any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that none of
the Agent, any Arranger, any Issuing Bank nor any Lender shall have liability to
the Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. None of the
Borrower, the Agent, any Arranger, any Issuing Bank or any Lender shall have any
liability with respect to, and each of the Agent, each Arranger, each Issuing
Bank, each Lender and the Borrower hereby waives, releases and agrees not to sue
for, any special, indirect, consequential or punitive damages suffered by it in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
 
9.11.  Confidentiality. Each Lender and each Issuing Bank agrees to hold any
confidential information which it may receive from the Borrower pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders or Issuing Banks and their respective Affiliates, for use solely
in connection with the transactions contemplated hereby, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or Issuing Bank or
to a Transferee, in each case which have been informed as to the confidential
nature of such information, for use solely in connection with the transactions
contemplated hereby, (iii) to regulatory officials having jurisdiction over it
or its Affiliates, (iv) to any Person as required by law, regulation, or legal
process, (v) to any Person in connection with any legal proceeding to which such
Lender or Issuing Bank is a party, (vi) to such Lender’s or Issuing Bank’s
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties, in
each case which have been informed as to the confidential nature of such
information, (vii) permitted by Section 12.4 and
 
 
56

--------------------------------------------------------------------------------


 
 
(viii) to rating agencies if requested or required by such agencies in
connection with a rating relating to this Agreement or the Advances hereunder.
 
9.12.  Lenders Not Utilizing Plan Assets. Each Lender and Designated Lender
represents and warrants that none of the consideration used by such Lender or
Designated Lender to make its Loans constitutes for any purpose of ERISA or
Section 4975 of the Code assets of any “plan” as defined in Section 3(3) of
ERISA or Section 4975 of the Code and the rights and interests of such Lender or
Designated Lender in and under the Loan Documents shall not constitute such
“plan assets” under ERISA.
 
9.13.  Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.
 
9.14.  Disclosure. The Borrower and each Lender and each Issuing Bank hereby
acknowledge and agree that each Lender, each Issuing Bank and their Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with the Borrower and its Affiliates.
 
9.15.  USA Patriot Act. Each Lender and each Issuing Bank hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with its requirements. The Borrower shall promptly, following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.
 
ARTICLE X
 
THE AGENT
 
10.1.  Appointment; Nature of Relationship. JPMCB is hereby appointed by each of
the Lenders and each of the Issuing Banks as its contractual representative
(herein referred to as the “Agent”) hereunder and under each other Loan
Document, and each of the Lenders and the each of the Issuing Banks irrevocably
authorizes the Agent to act as the contractual representative of such Lender and
such Issuing Bank with the rights and duties expressly set forth herein and in
the other Loan Documents. The Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Agent,” it is expressly understood
and agreed that the Agent shall not have any fiduciary responsibilities to any
Lender or any Issuing Bank by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders and the Issuing Banks with only those duties as are expressly set
forth in this Agreement and the other Loan Documents. In its capacity as the
Lenders’ and the Issuing Banks’ contractual representative, the Agent (i) does
not hereby assume any fiduciary duties to any of the Lenders or the Issuing
Banks, (ii) is a “representative” of the Lenders and the Issuing Banks
 
 
57

--------------------------------------------------------------------------------


 
within the meaning of the term “secured party” as defined in the New York
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders and the Issuing
Banks hereby agrees to assert no claim against the Agent on any agency theory or
any other theory of liability for breach of fiduciary duty, all of which claims
each Lender hereby waives.
 
10.2.  Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders or the
Issuing Banks, or any obligation to the Lenders or the Issuing Banks to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Agent.
 
10.3.  General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
or any Issuing Bank for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
 
10.4.  No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender and each Issuing Bank; (c) the satisfaction of any condition specified in
Article IV, except receipt of items required to be delivered solely to the
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries. The Agent shall have
no duty to disclose to the Lenders or the Issuing Banks information that is not
required to be furnished by the Borrower to the Agent at such time, but is
voluntarily furnished by the Borrower to the Agent (either in its capacity as
Agent or in its individual capacity).
 
10.5.  Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such), and such instructions and any action taken
or failure to act pursuant thereto shall be binding on all of the Lenders. The
Lenders hereby acknowledge that the Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such). The
 
 
58

--------------------------------------------------------------------------------


 
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction in writing by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 
10.6.  Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders or the
Issuing Banks, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and the Issuing Banks and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.
 
10.7.  Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.
 
10.8.  Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to the their Pro Rata Shares of
the Aggregate Commitment (or, if the Aggregate Commitment has been terminated,
of the Aggregate Outstanding Credit Exposure) (determined as of the date of any
such request by the Agent) (i) for any amounts not reimbursed by the Borrower
for which the Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) to the extent not paid by the Borrower, for any other expenses
incurred by the Agent on behalf of the Lenders or the Issuing Banks, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Agent in connection with any dispute between the Agent
and any Lender or between two or more of the Lenders or Issuing Banks) and (iii)
to the extent not paid by the Borrower, for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders
or Issuing Banks), or the enforcement of any of the terms of the Loan Documents
or of any such other documents, provided that (i) no Lender shall be liable for
any of the foregoing to the extent any of the foregoing is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Agent, (ii) any
indemnification required pursuant to Section 3.5(vii) shall, notwithstanding the
provisions of this Section 10.8, be paid by the relevant Lender in accordance
with the provisions thereof and (iii) the Agent shall reimburse the Lenders for
any amounts the Lenders have paid to the extent such amounts are subsequently
recovered from the Borrower. The obligations of the Lenders under this Section
10.8 shall survive payment of the Obligations, termination and expiration of the
Letters of Credit and termination of this Agreement.
 
 
59

--------------------------------------------------------------------------------


 
10.9.  Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders and the
Issuing Banks.
 
10.10.  Rights as a Lender. In the event the Agent is a Lender or an Issuing
Bank, the Agent shall have the same rights and powers hereunder and under any
other Loan Document with respect to its Commitment and its Credit Extensions as
any Lender or any Issuing Bank and may exercise the same as though it were not
the Agent, and the term “Lender” or “Lenders” or “Issuing Bank” shall, at any
time when the Agent is a Lender or an Issuing Bank, unless the context otherwise
indicates, include the Agent in its individual capacity. The Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.
 
10.11.  Independent Credit Decision. Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent, any
Arranger or any other Lender or any other Issuing Bank and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
and each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Agent, any Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.
 
10.12.  Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders, the Issuing Banks and the Borrower, such
resignation to be effective upon the appointment of a successor Agent or, if no
successor Agent has been appointed, forty-five days after the retiring Agent
gives notice of its intention to resign. The Agent may be removed at any time
with or without cause by written notice received by the Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed; provided that such consent shall not be required in the event and
continuation of a Default), shall have the right to appoint, on behalf of the
Borrower and the Lenders, a successor Agent. If no successor Agent shall have
been so appointed by the Required Lenders or consented to by the Borrower within
thirty days after the resigning Agent’s giving notice of its intention to
resign, then the resigning Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Agent. Notwithstanding the previous sentence, the Agent may
at any time without the consent of the Borrower or any Lender or any Issuing
Bank, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned or been removed and no successor
Agent has been appointed, the Lenders may perform all the duties of the Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other
 
 
60

--------------------------------------------------------------------------------


 
 
purposes shall deal directly with the Lenders. No successor Agent shall be
deemed to be appointed hereunder until such successor Agent has accepted the
appointment. Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Agent. Upon the effectiveness of the
resignation or removal of the Agent, the resigning or removed Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.
 
10.13.  Agent and Arranger Fees. The Borrower agrees to pay to the Agent and
each Arranger, for their respective accounts, the fees agreed to by the
Borrower, the Agent and the Arrangers pursuant to the letter agreements dated
June 13, 2005, or as otherwise agreed from time to time.
 
10.14.  Delegation to Affiliates. The Borrower, the Lenders and the Issuing
Banks agree that the Agent may delegate any of its duties under this Agreement
to any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Agent is entitled under Articles IX
and X.
 
10.15.  Syndication Agent and Documentation Agents. The Lender identified in
this Agreement as the “Syndication Agent” and the Lenders identified in this
Agreement as the “Documentation Agents” shall have no right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, such Lenders
shall not have or be deemed to have a fiduciary relationship with any other
Lender. Each Lender hereby makes the same acknowledgements with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.
 
ARTICLE XI
 
SETOFF; RATABLE PAYMENTS
 
11.1.  Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender
(including the Swingline Lender) or any Affiliate of any Lender or any Issuing
Bank to or for the credit or account of the Borrower may be offset and applied
toward the payment of the Obligations owing to such Lender or such Issuing Bank,
whether or not the Obligations, or any part thereof, shall then be due.
 
 
61

--------------------------------------------------------------------------------


 
11.2.  Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Revolving Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a participation in the Aggregate Revolving Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Revolving Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Revolving Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
 
ARTICLE XII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1.  Successors and Assigns; Designated Lenders. 
 
12.1.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Agent, the
Issuing Banks and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents without the prior
written consent of the Agent, each Lender and each Issuing Bank, (ii) any
assignment by any Lender must be made in compliance with Section 12.3, and (iii)
any transfer by Participants must be made in compliance with Section 12.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 12.3.2. The
parties to this Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and this Section 12.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank, (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee or (z) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to direct or
indirect contractual counterparties in swap agreements relating to the Loans;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3. The Agent may treat the Person which made any Loan or which holds
any Note as the owner thereof for all purposes hereof unless and until such
Person complies with Section 12.3; provided, however, that the Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.
 
 
62

--------------------------------------------------------------------------------


 
 
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Loan.
 
12.1.2   Designated Lenders.
 

(i)  
Subject to the terms and conditions set forth in this Section 12.1.2, any Lender
may from time to time elect to designate an Eligible Designee to provide all or
any part of the Loans to be made by such Lender pursuant to this Agreement;
provided that the designation of an Eligible Designee by any Lender for purposes
of this Section 12.1.2 shall be subject to the approval of the Agent (which
consent shall not be unreasonably withheld or delayed). Upon the execution by
the parties to each such designation of an agreement in the form of Exhibit F
hereto (a “Designation Agreement”) and the acceptance thereof by the Agent, the
Eligible Designee shall become a Designated Lender for purposes of this
Agreement. The Designating Lender shall thereafter have the right to permit the
Designated Lender to provide all or a portion of the Loans to be made by the
Designating Lender pursuant to the terms of this Agreement and the making of the
Loans or portion thereof shall satisfy the obligations of the Designating Lender
to the same extent, and as if, such Loan was made by the Designating Lender. As
to any Loan made by it, each Designated Lender shall have all the rights a
Lender making such Loan would have under this Agreement and otherwise; provided,
(x) that all voting rights under this Agreement shall be exercised solely by the
Designating Lender, (y) each Designating Lender shall remain solely responsible
to the other parties hereto for its obligations under this Agreement, including
the obligations of a Lender in respect of Loans made by its Designated Lender
and (z) no Designated Lender shall be entitled to reimbursement under Article
III hereof for any amount which would exceed the amount that would have been
payable by the Borrower to the Lender from which the Designated Lender obtained
any interests hereunder. No additional Notes shall be required with respect to
Loans provided by a Designated Lender; provided, however, to the extent any
Designated Lender shall advance funds, the Designating Lender shall be deemed to
hold the Notes in its possession as an agent for such Designated Lender to the
extent of the Loan funded by such Designated Lender. Such Designating Lender
shall act as administrative agent for its Designated Lender and give and receive
notices and communications hereunder. Any payments for the account of any
Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrower nor the Agent shall be
responsible for any Designating Lender’s application of such payments. In
addition, any Designated Lender may (1) with notice to, but without the consent
of the Borrower or the Agent, assign all or portions of its interests in any
Loans to its Designating Lender or to any financial institution consented to by
the Agent providing liquidity and/or credit facilities to or for the account of
such Designated Lender and (2) subject to advising any such Person that such
information is to be treated as confidential in accordance with Section 9.11,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency,

 
 
63

--------------------------------------------------------------------------------


 

  commercial paper dealer or provider of any guarantee, surety or credit or
liquidity enhancement to such Designated Lender. 

 

(ii)  
Each party to this Agreement hereby agrees that it shall not institute against,
or join any other Person in instituting against, any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law for one
year and a day after the payment in full of all outstanding senior indebtedness
of any Designated Lender. This Section 12.1.2 shall survive the termination of
this Agreement.

 
12.2.  Participations.
 
12.2.1   Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.
 
12.2.2   Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2.
 
12.2.3   Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
 
 
64

--------------------------------------------------------------------------------


 
 
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower, and (ii) any Participant
not incorporated under the laws of the United States of America or any State
thereof agrees to comply with the provisions of Section 3.5 to the same extent
as if it were a Lender.
 
12.3.  Assignments.
 
12.3.1   Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall either be in an
amount equal to the entire applicable Commitment and Outstanding Credit Exposure
of the assigning Lender or (unless each of the Borrower and the Agent otherwise
consents) be in an aggregate amount not less than $5,000,000. The amount of the
assignment shall be based on the Commitment or, if the Commitments have been
terminated, the Outstanding Credit Exposure subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the Assignment Agreement. Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, except that this sentence
shall not apply to rights in respect of outstanding Competitive Loans.
 
12.3.2   Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if (i) a Default has occurred and is continuing or (ii) such
assignment is in connection with the physical settlement of any Lender’s
obligations to direct or indirect contractual counterparties in swap agreements
relating to the Loans; provided, that the assignment without the Borrower’s
consent pursuant to clause (ii) shall not increase the Borrower’s liability
under Section 3.5. The consent of the Agent, each Issuing Bank and the Swingline
Lender shall be required prior to an assignment becoming effective. Any consent
required under this Section 12.3.2 shall not be unreasonably withheld or delayed
(except that any Issuing Bank may withhold such consent in its sole discretion).
 
12.3.3   Effect; Effective Date. Upon (i) delivery to the Agent of an Assignment
Agreement, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent for processing such assignment
(unless such fee is waived by the Agent), such assignment shall become effective
on the effective date specified in such assignment. The Assignment Agreement
shall contain a representation and warranty by the Purchaser to the effect that
none of the funds, money, assets or other consideration used to make the
purchase and assumption of the Commitment and Outstanding Credit Exposure under
the applicable Assignment Agreement constitutes “plan assets” as defined under
ERISA and that the rights, benefits and interests of the Purchaser in and under
the Loan Documents will not be “plan assets” under ERISA. On
 
 
65

--------------------------------------------------------------------------------


 
 
and after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights, benefits
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party thereto, and the transferor Lender shall be released
with respect to the Commitment and Outstanding Credit Exposure, if any, assigned
to such Purchaser without any further consent or action by the Borrower, the
Lenders or the Agent. In the case of an assignment covering all of the assigning
Lender’s rights, benefits and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
Loan Documents. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.3 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this Section
12.3.3, the transferor Lender, the Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that, upon cancellation and surrender to the
Borrower of the Notes (if any) held by the transferor Lender, new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Commitments (or, if such Commitments have been terminated, their respective
Outstanding Credit Exposure), as adjusted pursuant to such assignment.
 
12.3.4   Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and the Borrower hereby designates the Agent to act in such capacity),
shall maintain at one of its offices in New York, New York a copy of each
Assignment and Assumption delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of and interest on the Loans owing to, each Lender
pursuant to the terms hereof from time to time and whether such Lender is an
original Lender or assignee of another Lender pursuant to an assignment under
this Section 13.3. The entries in the Register shall be conclusive, absent
manifest error and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
12.4.  Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.11 of this Agreement.
 
12.5.  Tax Certifications. If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the United States
or any State thereof, the
 
 
66

--------------------------------------------------------------------------------


 
 
transferor Lender shall cause such Transferee, concurrently with the
effectiveness of such transfer, to comply with the provisions of Section
3.5(iv).
 
ARTICLE XIII
 
NOTICES
 
13.1.  Notices. 
 
(a)   Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 

(i)  
if to the Borrower, to it at Ameren Corporation, 1901 Chouteau Avenue, St.
Louis, MO 63103, Attention of Jerre E. Birdsong, Vice President and Treasurer 
(Telecopy No. (314) 554-3066);

 

(ii)  
if to the Agent, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group,
1111 Fannin, 10th Floor, Houston, TX 77002, Attention: Sylvia Gutierrez
(Telecopy No. (713) 427-6307), with a copy to JPMorgan Chase Bank, N.A., 270
Park Avenue, New York, NY 10017, Attention of Michael J. DeForge (Telecopy No.
(212) 270-3098);

 

(iii)  
if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 
(b)   Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agent and the
applicable Lender. The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
(c)   Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
13.2.  Change of Address. The Borrower, the Agent, any Issuing Bank and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.
 
 
67

--------------------------------------------------------------------------------


 
ARTICLE XIV
 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Agent, the Issuing
Banks and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.
 
ARTICLE XV
 
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
15.2 CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK, NEW YORK.
 
15.3 WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT, EACH ISSUING BANK AND EACH
LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
[Signature Pages Follow]
 


68

--------------------------------------------------------------------------------




 
 
 

 
IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.
 

        AMEREN CORPORATION  
   
   
    by  /s/ Jerre E. Birdsong  

--------------------------------------------------------------------------------

Name:  Jerre E. Birdsong   Title:    Vice President and Treasurer

 

       
JPMORGAN CHASE BANK, N.A., as
Agent, as a Lender and as an Issuing Bank,
 
   
   
    by  /s/ Michael J. DeForge  

--------------------------------------------------------------------------------

Name:  Michael J. DeForge   Title:    Vice President

 

       
BARCLAYS BANK PLC, as Syndication
Agent and as a Lender,
 
   
   
    by  /s/ Sydney G. Dennis  

--------------------------------------------------------------------------------

Name:  Sydney G. Dennis   Title:    Director

 
 
 
 
 
 
SIGNATURE PAGE TO
AMEREN CORPORATION AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
 


 

--------------------------------------------------------------------------------


 

       
WILLIAM STREET COMMITMENT
CORPORATION (Recourse only to assets of
William Street Commitment Corporation),
 
   
   
    by  /s/ Manda D'Agata  

--------------------------------------------------------------------------------

Name:  Manda D'Agata   Title:    Assistant Vice President

 

       
BNP PARIBAS,
 
   
   
    by  /s/ Francis DeLaney  

--------------------------------------------------------------------------------

Name:  Francis DeLaney  
Title:    Managing Director
   
                                                                                                                        
by
/s/ Mark Renaud

--------------------------------------------------------------------------------

Name:  Mark Renaud   Title:    Managing Director

 

     
CITIBANK, N.A.,
 
   
   
    by  /s/ Richard Evans  

--------------------------------------------------------------------------------

Name:  Richard Evans   Title:    Vice President

 

     
THE BANK OF NEW YORK
 
   
   
    by  /s/ Cynthia D. Howells  

--------------------------------------------------------------------------------

Name:  Cynthia D. Howells   Title:    Vice President

 

     
THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH,
 
   
   
    by  /s/ Tsuguyuki Umene  

--------------------------------------------------------------------------------

Name:  Tsuguyuki Umene   Title:    Deputy General Manager

 
SIGNATURE PAGE TO
AMEREN CORPORATION AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

     
WACHOVIA BANK, N.A.,
 
   
   
    by  /s/ Lawrence N. Gross  

--------------------------------------------------------------------------------

Name:  Lawrence N. Gross   Title:    Assistant Vice President

 

     
NATIONAL CITY BANK OF THE MIDWEST,
 
   
   
    by  /s/ Eric Hartman  

--------------------------------------------------------------------------------

Name:  Eric Hartman   Title:    Vice President

 

     
US BANK,
 
   
   
    by  /s/ Karen Meyer  

--------------------------------------------------------------------------------

Name:  Karen Meyer   Title:    Vice President

 

     
FIFTH THIRD BANK,
 
   
   
    by  /s/ Robert M. Sander  

--------------------------------------------------------------------------------

Name:  Robert M. Sander   Title:    Vice President

 

     
COMMERCE BANK, N.A.,
 
   
   
    by  /s/ Frank W. Sant  

--------------------------------------------------------------------------------

Name:  Frank W. Sant   Title:    Commercial Loan Officer

 

     
FIRST BANK,
 
   
   
    by  /s/ Keith M. Schmelder  

--------------------------------------------------------------------------------

Name:  Keith M. Schmelder   Title:    Senior Vice President

 
 
 
SIGNATURE PAGE TO
AMEREN CORPORATION AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

     
MELLON BANK, N.A.,
 
   
   
    by  /s/ Mark W. Rogers  

--------------------------------------------------------------------------------

Name:  Mark W. Rogers   Title:    Vice President

 

     
THE NORTHERN TRUST COMPANY,
 
   
   
    by  /s/ Kathleen D. Schurr  

--------------------------------------------------------------------------------

Name:  Kathleen D. Schurr   Title:    Vice President

 

     
UMB BANK, N.A.,
 
   
   
    by  /s/ Cecil G. Wood  

--------------------------------------------------------------------------------

Name:  Cecil G. Wood   Title:    Executive Vice President

 
SIGNATURE PAGE TO
AMEREN CORPORATION AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------


 
 
 
COMMITMENT SCHEDULE TO
AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
Lender
Commitment
JPMorgan Chase Bank, N.A.
$
58,750,000.00
Barclays Bank, PLC
 
31,250,000.00
William Street Commitment Corporation
 
30,000,000.00
BNP Paribas
 
27,500,000.00
Citibank, N.A.
 
27,500,000.00
The Bank of New York
 
27,500,000.00
The Bank of Tokyo-Mitsubishi, Ltd.
 
27,500,000.00
Wachovia Bank, National Association
 
27,500,000.00
National City Bank of Michigan/Illinois
 
17,500,000.00
U.S. Bank, National Association
 
17,500,000.00
Fifth Third Bank
 
12,500,000.00
Commerce Bank National Association
 
9,000,000.00
First Bank
 
9,000,000.00
Mellon Bank, N.A.
 
9,000,000.00
Northern Trust Company
 
9,000,000.00
UMB Bank, N.A.
 
9,000,000.00
     
Aggregate Commitment
$
350,000,000.00







 

--------------------------------------------------------------------------------


 
 



LC COMMITMENT SCHEDULE TO
AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
Issuing Bank
LC Commitment
JPMorgan Chase Bank, N.A.
$
350,000,000.00





 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 


 
PRICING SCHEDULE
 
 
Applicable Margin or Fee Rate
 
 
Level
I
Status
 
Level
II
Status
 
 
Level
III
Status
 
 
Level
IV
Status
 
 
Level
V
Status
 
 
Level
VI
Status
 
 
Eurodollar Rate/LC
Participation Fee
(when Usage ≤
50.0%)
 
 
0.180%
 
 
0.220%
 
 
0.350%
 
 
0.425%
 
 
0.500%
 
 
0.800%
 
 
Floating Rate (when
Usage ≤ 50.0%)
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
Eurodollar Rate/LC
Participation Fee
(when Usage >
50.0%)
 
 
0.280%
 
 
0.320%
 
 
0.450%
 
 
0.525%
 
 
0.600%
 
 
1.050%
 
 
Floating Rate (when
Usage > 50.0%)
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
0.050%
 
 
Facility Fee
 
 
0.070%
 
 
0.080%
 
 
0.100%
 
 
0.125%
 
 
0.150%
 
 
0.200%
 



 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A2 or better or the Borrower’s S&P Rating is A or better.
 
“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A3 or
better or the Borrower’s S&P Rating is A- or better.
 
“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa1 or better or the Borrower’s S&P Rating is BBB+ or better.
 
“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower’s Moody’s Rating is Baa2 or better or the Borrower’s S&P Rating is BBB
or better.
 
“Level V Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower’s Moody’s Rating is Baa3 or better or the
Borrower’s S&P Rating is BBB- or better.
 
“Level VI Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.
 
 

--------------------------------------------------------------------------------


 
“Moody’s Rating” means, at any time, one of the following two ratings (in the
order in which they are to be referenced based on availability): (i) the public
rating issued by Moody’s Investors Service, Inc. (“Moody’s”) and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement or (ii) the public ratings issued by
Moody’s and then in effect with respect to the Borrower’s Obligations under this
Agreement without third-party credit enhancement.
 
“S&P Rating” means, at any time, one of the following two ratings (in the order
in which they are to be referenced based on availability): (i) the public rating
issued by Standard and Poor’s Rating Services (“S&P”) and then in effect with
respect to the Borrower’s senior unsecured long-term debt securities without
third-party credit enhancement or (ii) the public rating issued by S&P and then
in effect with respect to the Borrower’s Obligations under this Agreement
without third-party credit enhancement.
 
“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.
 
“Usage” refers to the Aggregate Outstanding Credit Exposure on any date
expressed as a percentage of the Aggregate Commitment on such date.


The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as determined from its
then-current Moody’s and S&P Ratings. The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date. If at any time the Borrower has no Moody’s Rating or no S&P Rating,
Level VI Status shall exist.


If the Borrower is split-rated and the ratings differential is one level, then
each rating agency will be deemed to have a rating in the higher level. If the
Borrower is split-rated and the ratings differential is two levels or more, then
each rating agency will be deemed to have a rating one level above the lower
rating, unless either rating is below BB+ or unrated (in the case of S&P) or
below Ba1 or unrated (in the case of Moody’s), in which case each rating agency
will be deemed to have a rating in the lower level.
 


 
 

 
2

--------------------------------------------------------------------------------


 
 
 



SCHEDULE 1
 
SUBSIDIARIES
 
(See Section 5.8)
 

 
                    Subsidiary
Jurisdiction
of Organization
        Owned By
Percent Ownership
         
1.
 
Union Electric Company
 
Missouri
 
Ameren Corporation
 
100%
 
2.
 
Central Illinois Public Service Company
 
Illinois
 
Ameren Corporation
 
100%
 
3.
 
CIPSCO Investment Company
 
Illinois
 
Ameren Corporation
 
100%
 
4.
 
Ameren Energy, Inc.
 
Missouri
 
Ameren Corporation
 
100%
 
5.
 
Ameren Services Company
 
Missouri
 
Ameren Corporation
 
100%
 
6.
 
Ameren Development Company
 
Missouri
 
Ameren Corporation
 
100%
 
7.
 
Ameren Energy Resources Company
 
Illinois
 
Ameren Corporation
 
100%
 
8.
 
AmerenEnergy Medina Valley Cogen (No. 4), L.L.C.
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
9.
 
AmerenEnergy Medina Valley Cogen (No. 2), L.L.C.
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
10.
 
AmerenEnergy Medina Operations, L.L.C.
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
11.
 
AmerenEnergy Medina Valley Cogen, L.L.C.
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
12.
 
Electric Energy, Inc.
 
Illinois
 
Union Electric Company
 
40%
 
 
 
 
 
 
 
Ameren Energy Resources Company
 
40%
 
a.
 
Joppa & Eastern Railroad Company
 
Illinois
 
Electric Energy, Inc.
 
100%
 
b.
 
Met-South, Inc.
 
Illinois
 
Electric Energy, Inc.
 
100%
 
c.
 
Midwest Electric Power, Inc.
 
Illinois
 
Electric Energy, Inc.
 
100%
 
d.
 
Southern Materials Transfer, Inc.
 
Illinois
 
Electric Energy, Inc.
 
100%
 
e.
 
Massac Enterprises, LLC
 
Illinois
 
Electric Energy, Inc.
 
100%
 
f.
 
Joppa Generating Station, LLC
 
Illinois
 
Electric Energy, Inc.
 
100%
 
13.
 
Union Electric Development Corporation
 
Missouri
 
Union Electric Company
 
100%
 

 
 
 

--------------------------------------------------------------------------------


 
 
14.
 
Illinois Materials Supply Co.
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
15.
 
Ameren Energy Marketing Company
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
16.
 
Ameren Energy Development Company
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
17.
 
Ameren Energy Generating Company
 
Illinois
 
Ameren Energy Development Company
 
100%
 
18.
 
Coffeen and Western Railroad Company
 
Illinois
 
Ameren Energy Generating
 
100%
 
19.
 
Ameren Energy Fuels and Services Company
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
20.
 
Ameren Energy Communications, Inc.
 
Missouri
 
Ameren Development Company
 
100%
 
21.
 
Ameren ERC, Inc.
 
Missouri
 
Ameren Development Company
 
100%
 
22.
 
Missouri Central Railroad Company
 
Delaware
 
Ameren ERC, Inc.
 
100%
 
23.
 
Gateway Energy Systems, L.C.
 
Missouri
 
Ameren ERC, Inc.
 
89.1%
 
24.
 
Gateway Energy WGK Project, L.L.C.
 
Illinois
 
Ameren ERC, Inc.
 
89.1%
 
25.
 
CIPS Energy, Inc.
 
Illinois
 
Central Illinois Public Service Company
 
100%
 
26.
 
CIPSCO Venture Company
 
Illinois
 
Central Illinois Public Service Company
 
100%
 
27.
 
CIPSCO Securities Company
 
Illinois
 
CIPSCO Investment Company
 
100%
 
28.
 
CIPSCO Leasing Company
 
Illinois
 
CIPSCO Investment Company
 
100%
 
29.
 
CIPSCO Energy Company
 
Illinois
 
CIPSCO Investment Company
 
100%
 
30.
 
CLC Aircraft Leasing Co.
 
Illinois
 
CIPSCO Leasing Company
 
100%
 
31.
 
CLC Leasing Co. A
 
Illinois
 
CIPSCO Leasing Company
 
100%
 

 
 
2

--------------------------------------------------------------------------------


 
 
32.
 
CEC-ACLP-Co.
 
Illinois
 
CIPSCO Energy Company
 
100%
 
33.
 
Cowboy Railroad Development Company
 
Arkansas
 
Ameren Energy Fuels and Services Company
 
70.97%
 
34.
 
AFS Development Company, LLC
 
Illinois
 
Ameren Energy Fuels and Services Company
 
100%
 
35.
 
CILCORP Inc.
 
Illinois
 
Ameren Corporation
 
100%
 
36.
 
Central Illinois Light Company
 
Illinois
 
CILCORP Inc.
 
100%
 
37.
 
CILCO Exploration and Development Co.
 
Illinois
 
Central Illinois Light Company
 
100%
 
38.
 
AmerenEnergy Resources Generating Company
 
Illinois
 
Central Illinois Light Company
 
100%
 
39.
 
CILCO Energy Corporation
 
Illinois
 
Central Illinois Light Company
 
100%
 
40.
 
CILCORP Investment Management Inc.
 
Illinois
 
CILCORP Inc.
 
100%
 
41.
 
CIM Air Leasing Inc.
 
Illinois
 
CILCORP Investment Management Inc.
 
100%
 
42.
 
CIM Energy Investment Inc.
 
Illinois
 
CILCORP Investment Management Inc.
 
100%
 
43.
 
CIM Leasing Inc.
 
Delaware
 
CILCORP Investment Management Inc.
 
100%
 
44.
 
CILCORP Lease Management Inc.
 
Delaware
 
CILCORP Investment Management Inc.
 
100%
 
45.
 
CLM Inc., IV
 
Delaware
 
CILCORP Lease Management Inc.
 
100%
 
46.
 
CLM Inc. - VII
 
Delaware
 
CILCORP Lease Management Inc.
 
100%
 
47.
 
CLM Inc. - VIII
 
Delaware
 
CILCORP Lease Management Inc.
 
100%
 
48.
 
CLM X, Inc.
 
Delaware
 
CILCORP Lease Management Inc.
 
100%
 
49.
 
CLM Inc., VI
 
Delaware
 
CLM X, Inc.
 
100%
 

 
 
3

--------------------------------------------------------------------------------


 
50.
 
CLM XI, Inc.
 
Delaware
 
CLM X, Inc.
 
100%
 
51.
 
CLM XII, Inc.
 
Delaware
 
CILCORP Lease Management Inc.
 
100%
 
52.
 
QST Enterprises Inc.
 
Illinois
 
CILCORP Inc.
 
100%
 
53.
 
QST Energy Inc.
 
Illinois
 
QST Enterprises Inc.
 
100%
 
54.
 
QST Energy Trading Inc.
 
Illinois
 
QST Energy Inc.
 
100%
 
55.
 
CILCORP Infraservices Inc.
 
Illinois
 
QST Enterprises Inc.
 
100%
 
56.
 
QST Inc.
 
Illinois
 
QST Enterprises Inc.
 
100%
 
57.
 
ESE Land Corporation
 
Illinois
 
QST Enterprises Inc.
 
100%
 
58.
 
Savannah Resources Corp.
 
California
 
ESE Land Corporation
 
100%
 
59.
 
ESE Placentia Development Corporation
 
Illinois
 
ESE Land Corporation
 
100%
 
60.
 
CILCORP Venture Inc.
 
Illinois
 
CILCORP Inc.
 
100%
 
61.
 
CILCORP Energy Services Inc.
 
Illinois
 
CILCORP Venture Inc.
 
100%
 
62.
 
Agricultural Research & Development Corp.
 
Illinois
 
CILCORP Venture Inc.
 
80%
 
63.
 
Illinois Power Company
 
Illinois
 
Ameren Corporation
 
100%
 
64.
 
IP Gas Supply Company
 
Illinois
 
Illinois Power Company
 
100%
 
65.
 
Illinois Power Transmission Company, LLC
 
Delaware
 
Illinois Power Company
 
100%
 
66.
 
Illinois Power Securitization Limited Liability Company
 
Delaware
 
Illinois Power Company
 
100%
 
67.
 
Illinois Power Special Purpose Trust
 
Delaware
 
Illinois Power Securitization Limited Liability Company
 
100%
 
68.
 
Illinois Power Financing I
 
Delaware
 
Illinois Power Company
 
100%
 
69.
 
Illinois Power Financing II
 
Delaware
 
Illinois Power Company
 
100%
 

 


 
4

--------------------------------------------------------------------------------




 
 
 
 
SCHEDULE 2
 
LIENS
(See Section 6.13)
 


None.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------






 
 
SCHEDULE 3
 
EXISTING RESTRICTIONS
(See Section 6.16)
 
Following are the agreements or other arrangements existing as of the
Restatement Effective Date of the Amended and Restated Five-Year Revolving
Credit Agreement dated as of July 14, 2005, (the “Agreement”), among the
Borrower, the lending institutions identified therein as Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent and provisions that prohibit, restrict
or impose any condition upon the ability of any Subsidiary (other than a Project
Finance Subsidiary) to pay dividends or make any other distribution on its
common stock; to pay any Indebtedness or other obligation owed to the Borrower
or any other Subsidiary; or to make loans or advances or other Investments in
the Borrower or any other Subsidiary. The following list does not include
restrictions and conditions imposed by law or by the above-referenced Agreement.
Terms defined in the above-referenced Agreement are used herein with the same
meanings.
 
Union Electric
 
Union Electric Subordinated Deferrable Interest Debentures 7.69% Series A due
2036: Dividend Restriction. If Union Electric exercises its right to extend the
interest payment period on the debentures, Union Electric may not, during any
such extension period, declare or pay any dividend on, or redeem, purchase,
acquire or make a liquidation payment with respect to, any of its capital stock
or make any guarantee payments with respect to the foregoing.
 
CIPS
 
CIPS Restated Articles of Incorporation: Dividend Restriction. So long as any
shares of the Cumulative Preferred Stock of CIPS are outstanding, dividends on
CIPS’ common stock are restricted at any time when the ratio of common stock
equity to total capitalization is not in excess of 25 percent.
 
CIPS Indenture of Mortgage dated October 1, 1941, as supplemented and amended:
Dividend Restriction. So long as any of the present First Mortgage Bonds issued
under this indenture are outstanding, no dividends may be declared or paid on
CIPS’ common stock, unless during the period from December 31, 1940 to the date
of payment of such dividends, the amounts expended by CIPS for maintenance and
repairs, plus the amounts provided for depreciation of the mortgaged properties,
plus the accumulations to earned surplus shall be at least equal to the amount
required to be expended by CIPS during such period for the purposes specified in
Section 1 of Article VII of this indenture.
 
Genco
 
Genco Indenture dated November 1, 2000, as supplemented: Restricted/Conditional
Payments. So long as any senior notes are outstanding, (a) if Genco’s Senior
Debt Service Coverage Ratio calculated on a Pro-Forma Basis (both as defined in
Article I of this indenture) is below 1.75 to 1.0 for the most recently ended
four fiscal quarters prior to the date of measurement or, based on
 
 

--------------------------------------------------------------------------------


 
projections prepared by Genco, below 1.75 to 1.0 (or 1.50 to 1.0 under
circumstances described in Section 3.11(b) of this indenture) for any of the
succeeding four six-month periods from the month including the date of
measurement, Genco may not (i) pay dividends on or redeem or repurchase its
capital stock or (ii) make payments of principal or interest on any subordinated
indebtedness Genco has issued except for Genco’s $552 million promissory note
with CIPS dated May 1, 2000 unless any such redemption or repurchase of capital
stock or subordinated indebtedness is paid from proceeds received from the
concurrent issuance of capital stock or other subordinated indebtedness, and (b)
Genco may not make any principal payment on the $552 million promissory note
with CIPS other than the final payment due upon maturity if Genco does not have
sufficient Available Cash (as defined in Article I of this indenture) to do so.
There are no restrictions or conditions in the Indenture limiting Genco’s
ability to make repayments of borrowings under, or investments in, the
Borrower’s Non-utility Money Pool Agreement.
 
CILCORP
 
CILCORP (as successor to Midwest Energy, Inc.) Indenture dated as of October 18,
1999, as supplemented and/or amended: Limitation on Distributions. CILCORP shall
not make or pay any dividend, distribution or payment (including by way of
redemption, repurchase, retirement, return or repayment) in respect of shares of
its capital stock to any of its shareholders unless there exists no event of
default under the indenture and no such event of default will result from the
making of such distribution, and either (a) at the time and as a result of
making such distribution CILCORP’s leverage ratio does not exceed 0.67:1 and
CILCORP’s interest coverage ratio is not less than 2.2:1, or (b) if CILCORP is
not in compliance with the ratios described in clause (a) above, its senior
long-term debt ratings are at least BB+ from S&P, Baa2 from Moody’s and BBB from
Fitch, Inc.
 
CILCORP (as successor to Midwest Energy, Inc.) Indenture dated as of October 18,
1999, as supplemented and/or amended: Limitation on Intercompany Loans. CILCORP
shall not make any intercompany loan to The AES Corporation or any of its
affiliates (other than CILCORP or any of its direct or indirect subsidiaries)
unless there exists no event of default under the indenture and no such event of
default will result from the making of such intercompany loan, and either (a) at
the time and as a result of making such intercompany loan CILCORP’s leverage
ratio does not exceed 0.67:1 and CILCORP’s interest coverage ratio is not less
than 2.2:1, or (b) if CILCORP is not in compliance with the ratios described in
clause (a) above, its senior long-term debt ratings are at least BB+ from S&P,
Baa2 from Moody’s and BBB from Fitch, Inc.
 
CILCORP Pledge Agreement dated as of October 18, 1999, as amended or
supplemented: Encumbrance on CILCO Common Dividends. Common stock of CILCO is
pledged as collateral to holders of CILCORP indebtedness issued under the
indenture referred to above. Also included as collateral are all dividends,
cash, instruments and other property and proceeds distributed in respect of such
common stock excluding all cash dividends paid so long as no event of default
shall have occurred and be continuing. Any and all (i) dividends and other
distributions (other than cash dividends) received, receivable or otherwise
distributed in respect of, or in exchange for, any collateral (including the
CILCO common stock) and (ii) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any collateral, shall be delivered to the
collateral agent under this agreement to hold as collateral.
 
 
2

--------------------------------------------------------------------------------


 
CILCORP By-Laws: Limitation on Intercompany Loans. CILCORP may not make loans or
advances to its parent or any of its affiliates with the exception of
subsidiaries of CILCORP. CILCORP also may not acquire obligations or securities
of its parent or any of its affiliates with the exception of subsidiaries of
CILCORP.
 
CILCO
 
CILCO Articles of Incorporation: Dividend Restriction. No dividends shall be
paid on CILCO’s common stock if, at the time of declaration, the balance of
retained earnings does not equal at least two times the annual dividend
requirement on all outstanding shares of preferred stock and amounts to be paid
or set aside for any sinking fund for the retirement of Class A Preferred Stock
of any series have not been paid or set aside.
 
IP


IP 11 ½% Mortgage Bonds due 2010: Triggering Events. A “Triggering Event” will
occur under these bonds if IP declares or pays any dividends or makes any other
payment or distribution with respect to IP’s common stock, or makes any loan to
or certain investments in any affiliate other than a subsidiary, unless the
aggregate amount of such payments, along with other restricted payments defined
in the related financing documents, do not exceed $5 million in the aggregate,
or unless a) no default would occur as the result of making such payment, b) at
the time of, and after giving effect to such payment, IP would be able to incur
additional indebtedness pursuant to a fixed charge coverage ratio test set forth
in the related financing documents, and c) such payment, along with all other
such restricted payments made since the offering date of these bonds is less
than the sum of 50% of consolidated net income of IP since the offering of these
bonds plus net cash proceeds received by IP through equity infusions or other
permitted means. Upon the occurrence of a “Triggering Event,” the holders of at
least 25% of these bonds will be able to require the redemption of these bonds
at a redemption price equal to 100% of the aggregate principal amount plus
accrued and unpaid interest. IP will not be subject to the “Triggering Events”
described above at any time that these bonds are rated investment grade by both
S&P and Moody’s.


Illinois Power Securitization Limited Liability Company - as “Grantee” under
Illinois Power Special Purpose Trust $864,000,000 Illinois Power Special Purpose
Trust Transitional Funding Trust Notes, Series 1998-1: Limitation on
Intercompany Loans. Grantee may not make any loan, advance or certain other
investments to or in any other person.


Illinois Power Special Purpose Trust $864,000,000 Illinois Power Special Purpose
Trust Transitional Funding Trust Notes, Series 1998-1: Dividend Restriction. So
long as any Transitional Funding Trust Notes are outstanding, the Trust shall
not, directly or indirectly, (a) pay any dividend or make any distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, to any owner of a beneficial interest in the Trust or
otherwise with respect to any ownership or equity interest or similar security
in or of the Trust, (b) redeem, purchase, retire or otherwise acquire for value
any such ownership or equity interest or similar security or (c) set aside or
otherwise segregate any amounts for any such purpose; provided, however, that,
if no event of default shall have occurred and be continuing, the Trust may
make, or cause to be made, any such distributions to any owner of a beneficial
 
 
3

--------------------------------------------------------------------------------


 
interest in the Trust or otherwise with respect to any ownership or equity
interest or similar security in or of the Trust using funds distributed to the
Trust under certain provisions of the indenture relating to the Transitional
Funding Trust Notes providing for payment to the Trust of balance of Trust
accounts after principal of and premium, if any, and interest on all
Transitional Funding Trust Notes of all series and a number of other amounts
have been paid, to the extent that such distributions would not cause the book
value of the remaining equity in the Trust to decline below 0.5% of the original
principal amount of all series of Transitional Funding Trust Notes which remain
outstanding.


Illinois Power Special Purpose Trust $864,000,000 Illinois Power Special Purpose
Trust Transitional Funding Trust Notes, Series 1998-1: Limitation on
Intercompany Loans. The Trust may not make any loan, advance or certain other
investments to or in any other person.
 
 
 
 
 
 
4

--------------------------------------------------------------------------------




 
 
 
EXHIBIT A
 
FORM OF OPINION
 
July 14, 2005




To the Lenders and
JPMorgan Chase Bank, N.A., as
Administrative Agent
270 Park Avenue
New York, NY 10017
 
Dear Ladies and Gentlemen:
 
I am the Senior Vice President, General Counsel and Secretary of Ameren
Corporation, a Missouri corporation (the “Borrower”). I, or lawyers under my
direction, have acted as counsel for the Borrower in connection with the Amended
and Restated Five-Year Revolving Credit Agreement dated as of July 14, 2005 (the
“Credit Agreement”), among the Borrower, the lending institutions identified
therein as Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms
defined in the Credit Agreement are used herein with the same meanings.
 
In rendering the opinion expressed below, I, or lawyers under my direction, have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.
 
In making the examinations described above, I have assumed without independent
investigation the capacity of natural persons (other than the office held by
each representative of the Borrower) as reflected adjacent to such individual’s
signature on the Credit Agreement, the genuineness of all signatures (other than
those of representatives of the Borrower appearing on the Credit Agreement), the
authenticity of all documents furnished to me as originals, the conformity to
originals of all documents furnished to me as certified or photostatic copies
and the authenticity of the originals of such documents. In addition, I have
assumed without independent investigation that (i) the Credit Agreement has been
duly authorized, executed and delivered by the Lenders and the Agent, and
constitutes their valid, lawful and binding obligation and agreement, and (ii)
there is no separate agreement, undertaking, or course of dealing modifying,
varying or waiving any of the terms of the Credit Agreement. As to matters of
fact not independently established by me relevant to the opinions set forth
herein, I have relied without independent investigation on the representations
contained in the Credit Agreement and in certificates of public officials and
responsible representatives of the Borrower furnished to me; provided, however,
that I advise that in the course of my
 
 

--------------------------------------------------------------------------------


 
 
representation of the Borrower, I obtained no information that leads me to
believe that any such representation or certificate is untrue or misleading in
any material respect.
 
Upon the basis of and subject to the foregoing, I am of the opinion that:
 
Each of the Borrower and its Subsidiaries is a corporation, partnership (in the
case of Subsidiaries only) or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business as presently conducted in each jurisdiction in
which its business is conducted.
 
The Borrower has the power and authority and legal right to execute and deliver
the Loan Documents and to perform its obligations thereunder. The execution and
delivery by the Borrower of the Loan Documents and the performance of its
obligations thereunder have been duly authorized by proper proceedings, and the
Loan Documents to which the Borrower is a party constitute legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms, except as enforceability may be limited by (i)
bankruptcy, insolvency, fraudulent conveyance, reorganization, or similar laws
relating to or affecting the enforcement of creditors’ rights generally; (ii)
general equitable principles (whether considered in a proceeding in equity or at
law); and (iii) requirements of reasonableness, good faith and fair dealing.
 
Neither the execution and delivery by the Borrower of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries, or (ii) the Borrower’s or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating agreement or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict
with, or constitute a default under, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of, any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any of its Subsidiaries,
is required to be obtained by the Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
and issuances of Letters of Credit under the Credit Agreement, the payment and
performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.
 
Except for the Disclosed Matters, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry currently existing, or, to the
best of my knowledge after due inquiry, pending or threatened against or
affecting the Borrower of any of its
 
 
2

--------------------------------------------------------------------------------


 
 
Subsidiaries, which, if determined adversely to the Borrower or to its
Subsidiaries, could reasonably be expected to have a Material Adverse Effect or
which seeks to prevent, enjoin or delay the making of any Loans or would
adversely effect the legality, validity or enforceability of the Loan Documents
or the ability of the Borrower to perform the transactions contemplated therein.
 
Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.
 
The Borrower is a “holding company,” as such term is defined in the Public
Utility Holding Company Act of 1935, as amended (together with all rules,
regulations and orders promulgated or otherwise issued in connection therewith,
the “Holding Company Act”). Pursuant to the Holding Company Act, the Securities
and Exchange Commission (“SEC”) has issued its order authorizing (a) the
incurrence by the Borrower of short-term indebtedness for borrowed money in an
aggregate principal amount not to exceed at any time $1,500,000,000 and (b) the
issuance and sale by the Borrower of capital stock, preferred stock, certain
other specified securities and long-term indebtedness for borrowed money in an
aggregate principal amount not to exceed at any time $2,500,000,000, subject to,
among other things, the condition that all such indebtedness be issued on or
before June 30, 2007, and in the case of short-term indebtedness for borrowed
money, mature not later than 364 days thereafter. Such order of the SEC is in
full force and effect. Loans contemplated by the Credit Agreement are short-term
indebtedness for borrowed money and long-term indebtedness for borrowed money
within the meaning of the aforesaid order of the SEC. An additional
authorization from the SEC will be necessary in order for the Borrower, after
June 30, 2007, to obtain any Advances under the Credit Agreement (assuming the
Facility Termination Date has not already occurred prior to such date) or to
incur or issue short-term indebtedness for borrowed money and long-term
indebtedness for borrowed money, in each case including, without limitation,
Loans extended under the Credit Agreement. No other federal governmental
consents, approvals, authorizations, registrations, declarations or filings are
required in connection with the extensions of credit under the Credit Agreement
or the performance by the Borrower of its obligations under the Credit
Agreement.
 
In a properly presented case, a Missouri court or a federal court applying
Missouri choice of law rules should give effect to the choice of law provisions
of the Credit Agreement and should hold that the Credit Agreement is to be
governed by the laws of the State of New York rather than the laws of the State
of Missouri. In rendering the foregoing opinion, I note that by its terms the
Credit Agreement expressly selects New York law as the law governing its
interpretation and that the Credit Agreement was delivered to the Agent in New
York. The choice of law provisions of the Credit Agreement are not voidable
under the laws of the State of Missouri. Notwithstanding the foregoing, even if
a Missouri court or a federal court holds that the Credit Agreement is to be
governed by the laws of the State of Missouri, the Credit Agreement constitutes
a legal, valid and binding obligation of Borrower thereto, enforceable under
Missouri law (including usury provisions) against the Borrower in accordance
with its terms.
 
 
3

--------------------------------------------------------------------------------


 
I express no opinion as to the compliance or noncompliance, or the effect of the
compliance or noncompliance, of any addressee with any state or federal laws or
regulations applicable to it by reason of its status as or affiliation with a
federally insured depository institution.
 
I am a member of the Bar of the State of Missouri and the foregoing opinion is
limited to the laws of the State of Missouri and the Federal laws of the United
States of America. I note that the Credit Agreement is governed by the laws of
the State of New York and, for purposes of the opinion expressed in opinion
paragraph 2 above, I have assumed that the laws of the State of New York do not
differ from the laws of the State of Missouri in any manner that would render
such opinion incorrect. This opinion is rendered solely to you in connection
with the above matter. This opinion may not be relied upon by you for any other
purpose or relied upon by any other Person (other than your successors and
assigns as Lenders) without my prior written consent. Notwithstanding anything
in this opinion letter to the contrary, you may disclose this opinion (i) to
prospective successors and assigns of the addressees hereof, (ii) to regulatory
authorities having jurisdiction over any of the addressees hereof or their
successors and assigns, and (iii) pursuant to valid legal process, in each case
without my prior consent. This opinion is delivered as of the date hereof and I
undertake no, and disclaim any, obligation to advise you of any change in
matters of law or fact set forth herein or upon which this opinion is based.
 
Very truly yours,


 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------




 


EXHIBIT B
 
COMPLIANCE CERTIFICATE
 


 


 
To:          The Lenders parties to the
                Credit Agreement Described Below
 
This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Five-Year Revolving Credit Agreement dated as of July 14, 2005 (as
amended, modified, renewed or extended from time to time, the “Agreement”) among
Ameren Corporation (the “Borrower”), the lenders party thereto and JPMorgan
Chase Bank. N.A., as Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1. I am the duly elected __________ of the Borrower;
 
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
 
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
 
4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement as
of the end of the most recent fiscal quarter for which such financial data and
computations have been prepared.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ___ day of
__________, _____.
 


 
                            ______________________________
 




 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------


 


 
SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Compliance as of _________, ____ with
Provisions of Section 6.17 of
the Agreement
 


 
LEVERAGE RATIO
 
Borrower:
 
Consolidated Indebtedness of the Borrower:                         $___________
 
Consolidated Total Capitalization of the Borrower:               $___________
 
Borrower’s Leverage Ratio (Ratio of 1 to 2):                           _____ to
1.00
 


 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guaranties and
swingline loans included in such facilities and, to the extent permitted to be
assigned under applicable law, all claims (including without limitation contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
 
 
2

--------------------------------------------------------------------------------


 

 
 
1.    Assignor:    ____________________________________
 
2.    Assignee:    ____________________________________ [and is an
Affiliate/Approved
                Fund of [Identify Lender]1
 
3.    Borrower:    Ameren Corporation____________________
 
4.    Agent:                JPMorgan Chase Bank, N.A.                         ,
as the agent under the Credit
                                      Agreement.
 
5.    Credit Agreement:    The Amended and Restated Five-Year Revolving Credit
Agreement
                    dated as of July 14, 2005 among Ameren Corporation, the
Lenders
                    party thereto, JPMorgan Chase Bank, N.A., as Agent, and the
other
                    agents party thereto. 


6.
Assigned Interest:
   
Aggregate Amount of
Commitment/Loans
for all Lenders*
Amount of
Commitment/Loans
Assigned*
Percentage Assigned
of
 Commitment/Loans2 
 
$
$
_______%
 
$
$
_______%
 
$
$
_______%

 
7.    Trade Date:            ________________________________________________3
 
 
Effective Date: ____________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
AGENT.]
 


 
 
______________________________
1    Select as applicable
 
*    Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
 
2    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
 
3    Insert if satisfaction of miniumu amounts is to be determined as of the
Trade Date.
3

--------------------------------------------------------------------------------


 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
[NAME OF ASSIGNOR]
         
By:
___________________________________________________    
Title:
 
 
ASSIGNEE
[NAME OF ASSIGNEE]
         
By:
___________________________________________________     
Title:
 

 
 
[Consented to and]4  Accepted:
   
JPMORGAN CHASE BANK, N.A., as Agent
   
By:
     
Title:
         
[Consented to:]5 
         
AMEREN CORPORATION
           
By:
     
Title:
   



 
 
_______________________________________________

4    To be added only if the consent of the Agent is required by the terms of
the Credit Agreement.
 
5    To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 


 
4

--------------------------------------------------------------------------------


 
 



ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
 
1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document, (v) inspecting any of
the property, books or records of the Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.
 
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (v) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (vii)
attached as Schedule 1 to this Assignment and Assumption is any documentation
required to be delivered by the Assignee with respect to its tax status pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i) it will, independently and without reliance on
the Agent, the Assignor or any other Lender,
 
 

--------------------------------------------------------------------------------


 
 
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.
 
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
 




 
 
 
 
 
 
2

--------------------------------------------------------------------------------


 
 



ADMINISTRATIVE QUESTIONNAIRE
 
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
 




 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 



US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
 
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 

--------------------------------------------------------------------------------


 
 



 
EXHIBIT D
 
LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
 
To JPMorgan Chase Bank, N.A.,
as Agent (the “Agent”) under the Credit Agreement
Described Below.
 
 
Re:
Amended and Restated Five-Year Revolving Credit Agreement, dated July 14, 2005
(as the same may be amended or modified, the “Credit Agreement”), among Ameren
Corporation (the “Borrower”), the Lenders named therein and the Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 
The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 13.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.17 of the
Credit Agreement.
 
Facility Identification
Number(s)___________________________________________________
 
Customer/Account Name    Ameren
Corporation                                                                      
 
Transfer Funds To    Bank of America, N.A. (Dallas,
Texas)                                                     
                                      ABA # 111000012
                                     
________________________________________________________
 
For Account
No.    3750960963                                                                                              
 
Reference/Attention To    Ameren Corporation
General                                                             
 
Authorized Officer (Customer
Representative)                Date__________________________
                                           
______________________________________________                
 _______________________________________
(Please
Print)                                                                                         
Signature
 
Bank Officer Name                                       
                Date___________________________________
                                           
______________________________________________                
 _______________________________________
(Please
Print)                                                                                         
Signature
 
 


 
(Deliver Completed Form to Credit Support Staff For Immediate Processing)
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 



 
EXHIBIT E
 
NOTE
 
                                    [Date]
 
AMEREN CORPORATION, a Missouri corporation (the “Borrower”), promises to pay to
the order of ____________________________________ (the “Lender”) on the Facility
Termination Date __________ DOLLARS ($_____) or, if less, the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to
Article II of the Agreement (as hereinafter defined), in immediately available
funds at the main office of JPMorgan Chase Bank, N.A. in New York, New York, as
Agent, together with accrued but unpaid interest thereon. The Borrower shall pay
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Agreement.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Five-Year Revolving Credit Agreement dated
as of July 14, 2005 (which, as it may be amended or modified and in effect from
time to time, is herein called the “Agreement”), among the Borrower, the lenders
party thereto, including the Lender, and JPMorgan Chase Bank, N.A., as Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

       
AMEREN CORPORATION
       
By: ______________________________________________________
 
Print Name:________________________________________________________
 
Title: _____________________________________________________



 
 
 
 

--------------------------------------------------------------------------------


 




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
 
TO
 
NOTE OF AMEREN CORPORATION,
 
DATED _____________,
 
 
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
         





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------


 
 



 
EXHIBIT F
 
FORM OF DESIGNATION AGREEMENT
 
Dated ____________, 20__
 
Reference is made to the Amended and Restated Five-Year Revolving Credit
Agreement dated as of July 14, 2005 (as amended or otherwise modified from time
to time, the “Credit Agreement”) among Ameren Corporation, a Missouri
corporation (the “Borrower”) the lenders from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A. (having its principal office in New
York, NY), as Agent. Terms defined in the Credit Agreement are used herein as
therein defined.
 
_________ (the “Designating Lender”), ____________ (the “Designated Lender”),
and the Borrower agree as follows:
 

1.  
The Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, as its Designated Lender
under the Credit Agreement.

 

2.  
The Designating Lender makes no representations or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

 

3.  
The Designated Lender (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Article V and Article VI thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Designation Agreement; (ii) agrees that it will, independently and
without reliance upon the Agent, the Designating Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action it may be permitted to take under the Credit Agreement; (iii) confirms
that it is an Eligible Designee; (iv) appoints and authorizes the Designating
Lender as its administrative agent and attorney-in-fact and grants the
Designating Lender an irrevocable power of attorney to receive payments made for
the benefit of the Designated Lender under the Credit Agreement and to deliver
and receive all communications and notices under the Credit Agreement, if any,
that Designated Lender is obligated to deliver or has the right to receive
thereunder; (v) acknowledges that it is subject to and bound by the
confidentiality provisions of the Credit Agreement (except as permitted under
Section 12.4 thereof); and (vi) acknowledges that the Designating Lender retains
the sole right and responsibility to vote under the Credit Agreement, including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Credit Agreement, and agrees that the Designated Lender
shall be bound by all such

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 

  votes, approvals, amendments, modifications and waivers and all other
agreements of the Designating Lender pursuant to or in connection with the
Credit Agreement. 

 

4.  
Following the execution of this Designation Agreement by the Designating Lender,
the Designated Lender and the Borrower, it will be delivered to the Agent for
acceptance and recording by the Agent. The effective date of this Designation
Agreement shall be the date of acceptance thereof by the Agent, unless otherwise
specified on the signature page hereto (the “Effective Date”).

 

5.  
Upon such acceptance and recording by the Agent, as of the Effective Date (a)
the Designated Lender shall have the right to make Loans as a Lender pursuant to
Article II of the Credit Agreement and the rights of a Lender related thereto
and (b) the making of any such Loans by the Designated Lender shall satisfy the
obligations of the Designating Lender under the Credit Agreement to the same
extent, and as if, such Loans were made by the Designating Lender.

 

6.  
Each party to this Designation Agreement hereby agrees that it shall not
institute against, or join any other Person in instituting against, any
Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law for one year and a day after payment in full of all
outstanding senior indebtedness of any Designated Lender; provided that the
Designating Lender for each Designated Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This Section 6 of the Designation Agreement shall survive the
termination of this Designation Agreement and termination of the Credit
Agreement.

 

7.  
This Designation Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York.

 
 
 
 
2

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 


IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.
 
Effective Date6 :
 
[NAME OF DESIGNATING LENDER]
 


 
By: _____________________________
 
Name: ___________________________
 
Title: ____________________________
 


 
[NAME OF DESIGNATED LENDER]
 


 
By: ______________________________
 
Name: ___________________________
 
Title: ____________________________
 


 


 
AMEREN CORPORATION
 


 
By: ______________________________
 
Name: ___________________________
 
Title: ____________________________
 
Accepted and Approved this
 
____ day of ________, ____
 
JPMORGAN CHASE BANK, N.A., as Agent
 
By: ______________________________
Title: ____________________________
 


 
____________________________________
1This date should be no earlier than the date of acceptance by the Agent.
 
 
 
3

--------------------------------------------------------------------------------


 